Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

by and among

VERIZON INFORMATION TECHNOLOGIES LLC,

NORTHERN NEW ENGLAND TELEPHONE OPERATIONS INC.,

ENHANCED COMMUNICATIONS OF NORTHERN NEW ENGLAND INC.

and

FAIRPOINT COMMUNICATIONS, INC.

--------------------------------------------------------------------------------

January 15, 2007


--------------------------------------------------------------------------------


Table of Contents

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

TRANSITION SERVICES

 

 

 

 

 

2.1

 

Transition Services and Fees

 

7

2.2

 

Third-Party Vendor Costs

 

8

2.3

 

Special Services and Fees

 

8

2.4

 

Schedule B Fee

 

9

2.5

 

Service Administration

 

9

2.6

 

Supplier to Pay Its Affiliates and Vendors

 

9

2.7

 

Supplier Cutover Planning Services

 

9

2.8

 

Performance by Buyers and FairPoint

 

9

2.9

 

Services Not to Be Withheld

 

10

 

 

 

 

 

ARTICLE III

 

 

 

 

 

SCOPE OF SERVICES; CHANGES

 

 

 

 

 

3.1

 

General Scope

 

10

3.2

 

Changes in Scope

 

11

 

 

 

ARTICLE IV

 

 

 

 

 

CUTOVER REPORTS

 

 

 

 

 

4.1

 

Cutover Plan

 

12

 

 

 

 

 

ARTICLE V

 

 

 

 

 

THIRD-PARTY INTELLECTUAL PROPERTY

 

 

 

 

 

5.1

 

Intellectual Property

 

14

5.2

 

Obtaining Waivers or Licenses

 

15

5.3

 

Alternatives

 

16

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

PAYMENT FOR TRANSITION SERVICES

 

 

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 

6.1

 

Payment Upon Termination

 

17

6.2

 

Closing Date Service Payments

 

17

6.3

 

Subsequent Service Invoices and Payment.

 

18

6.4

 

Invoices

 

18

6.5

 

Late Payment

 

18

6.6

 

Surviving Obligations

 

19

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

SERVICE LEVEL COMMITMENTS

 

 

 

 

 

7.1

 

General

 

19

7.2

 

Supplier Cooperation

 

19

7.3

 

Correction

 

19

 

 

 

ARTICLE VIII

 

 

 

 

 

PERSONNEL AND SYSTEMS PROVIDING TRANSITION SERVICES

 

 

 

 

 

8.1

 

Personnel

 

20

8.2

 

Intellectual Property, Equipment and Systems

 

20

 

 

 

ARTICLE IX

 

 

 

 

 

INTENTIONALLY OMITTED

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

EMPLOYMENT OF CONTRACTORS OR THIRD PARTIES

 

 

 

 

 

10.1

 

Subcontractors

 

20

10.2

 

Subcontractor Payments

 

21

 

 

 

ARTICLE XI

 

 

 

 

 

SINGLE POINT OF CONTACT; DISPUTE RESOLUTION

 

 

 

 

 

11.1

 

Single Point of Contact

 

21

11.2

 

Dispute Resolution

 

21

 

 

 

 

 

ARTICLE XII

 

 

 

 

 

 

 

POLICIES, PROCEDURES AND TRAINING

 

 

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

12.1

 

Policies and Procedures

 

22

12.2

 

Training

 

22

12.3

 

No Warranty

 

22

 

 

 

ARTICLE XIII

 

 

 

 

 

TERM

 

 

 

 

 

13.1

 

Term

 

22

13.2

 

Full Term Cutover Notice

 

23

13.3

 

Notice of Readiness for Early Cutover in Respect of Schedule A, Schedule C and
Schedule D Services.

 

23

13.4

 

Notice of Readiness for Early Cutover in Respect of Schedule A Services and
Schedule D Services Only

 

24

13.5

 

Notice of Readiness for Early Cutover in Respect of Schedule C Services Only

 

24

13.6

 

Cutover Date Notice

 

24

 

 

 

ARTICLE XIV

 

 

 

 

 

TERMINATION

 

 

 

 

 

14.1

 

Termination of Agreement.

 

25

14.2

 

Post Expiration Continuation of Services

 

26

14.3

 

Survival

 

26

 

 

 

ARTICLE XV

 

 

 

 

 

LIMITATION ON LIABILITIES

 

 

 

 

 

15.1

 

Limitation on Liabilities

 

26

15.2

 

No Warranties; No Special Damages

 

27

15.3

 

Exceptions to Limitations

 

27

 

 

 

ARTICLE XVI

 

 

 

 

 

INDEMNIFICATION

 

 

 

 

 

16.1

 

Indemnification by Surviving Corporation

 

27

16.2

 

Indemnification by Supplier

 

28

16.3

 

Tax Indemnification

 

28

16.4

 

Indemnification Procedure- Defense of Claims.

 

28

16.5

 

Surviving Liability.

 

30

 

 

 

 

 

ARTICLE XVII

 

 

 

 

 

 

 

TAXES

 

 

 

iii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

17.1

 

Taxes

 

31

 

 

 

ARTICLE XVIII

 

 

 

 

 

RECORDS; ACCESS

 

 

 

 

 

18.1

 

Records

 

31

18.2

 

Access to Books, Records, Personnel

 

32

 

 

 

ARTICLE XIX

 

 

 

 

 

DISPUTE RESOLUTION

 

 

 

 

 

19.1

 

General

 

32

19.2

 

Initiation

 

32

19.3

 

Arbitration Request

 

33

19.4

 

Injunctive Relief and Specific Performance.

 

33

 

 

 

ARTICLE XX

 

 

 

 

 

PLANT WORK RULES AND RIGHT OF ACCESS

 

 

 

 

 

20.1

 

Compliance

 

34

20.2

 

Access to Facilities

 

34

20.3

 

Computer Matters

 

34

 

 

 

ARTICLE XXI

 

 

 

 

 

INSURANCE

 

 

 

 

 

21.1

 

Coverage

 

35

21.2

 

Self-insurance

 

35

21.3

 

Rating

 

35

21.4

 

Subrogation

 

35

21.5

 

Indemnification

 

36

 

 

 

 

 

ARTICLE XXII

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

22.1

 

Notices

 

36

22.2

 

Assignment; Exclusivity

 

38

22.3

 

Amendments

 

38

22.4

 

Headings/Captions

 

38

22.5

 

Entire Agreement

 

38

22.6

 

Waiver

 

39

 

iv


--------------------------------------------------------------------------------


 

 

Page

 

 

 

22.7

 

Counterparts

 

39

22.8

 

Governing Law

 

39

22.9

 

Further Assurances

 

40

22.10

 

Severability

 

40

22.11

 

No Third-Party Beneficiary

 

40

22.12

 

Independent Contractor

 

40

22.13

 

Governing Provisions

 

40

22.14

 

Force Majeure

 

41

22.15

 

Confidentiality

 

41

 

v


--------------------------------------------------------------------------------


TRANSITION SERVICES AGREEMENT

Transition Services Agreement, dated as of January 15, 2007, by and among
Verizon Information Technologies LLC (“Supplier”), Northern New England
Telephone Operations Inc. and Enhanced Communications of Northern New England
Inc. (collectively, “Buyers”) and FairPoint Communications, Inc. FairPoint
(“FairPoint” and following the Closing, the “Surviving Corporation”).

RECITALS

WHEREAS, Verizon Communications Inc., Northern New England Spinco Inc., and
FairPoint have entered into an Agreement and Plan of Merger, dated as of the
date hereof (the “Merger Agreement”), pursuant to which FairPoint will be the
surviving entity in a merger (“Merger”) with Northern New England Spinco Inc.;
and Verizon Communications Inc. and Northern New England Spinco Inc. have
entered into a Distribution Agreement, dated as of the date hereof (the
“Distribution Agreement”);

WHEREAS, Buyers will be, after the consummation of the Merger, subsidiaries of
the Surviving Corporation;

WHEREAS, after the Merger, the Surviving Corporation and Buyers will operate
certain businesses including, but not limited to, businesses which provide local
exchange and long distance telecommunications services in the States of Maine,
New Hampshire and Vermont which businesses were formerly operated by Affiliates
of Supplier;

WHEREAS, Supplier and its Affiliates have employees with expertise and
capabilities to provide the Transition Services described herein and in the
attached Schedules; and

WHEREAS, Buyers, FairPoint and Supplier (each, a “party” and collectively, the
“parties”) desire to enter into an agreement whereby Supplier and its
Affiliates, on the terms and conditions set forth in this Agreement, will
provide certain Transition Services to the Buyers exclusively for the benefit of
the Spinco Business and not for the benefit of FairPoint’s or Surviving
Corporation’s other Affiliates.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows.


--------------------------------------------------------------------------------



ARTICLE I


DEFINITIONS

Capitalized terms used in this Agreement or its Schedules but not defined herein
or therein shall have the meanings given them in the Merger Agreement.  Other
capitalized terms, as used herein, have the meanings set forth below or
elsewhere in this Agreement.

“Agreement” means this Transition Services Agreement, together with the
Schedules attached hereto and made a part hereof.

“Applicable Rate” means the three-month LIBOR rate published on Telerate Page
3750 as of 11:00 a.m. London time, on the date which is two days prior to the
date such rate is determined less 10 basis points, such rate to be reset every
90 days.

“Approved Third-Party Intellectual Property” has the meaning set forth in
Section 5.1(ii) hereto.

“Buyers” has the meaning set forth in the preamble hereto.

“Change of Control” means (i) any transaction or series of transactions in which
any person or group (within the meaning of Rule 13d-5 under the Securities
Exchange Act and Sections 13(d) and 14(d) of the Securities Exchange Act) that
is a direct or indirect “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act), acquires by way of a stock issuance, stock purchase,
tender offer, merger, consolidation or other business combination or otherwise,
greater than 50% of the total voting power entitled to vote in the election of
directors of either of the Buyers, or the Surviving Corporation, (ii) any
merger, consolidation, reorganization or other business combination with a
Person in which either of the Buyers or the Surviving Corporation does not
survive, (iii) any merger, consolidation, reorganization or other business
combination in which either of the Buyers or the Surviving Corporation survives,
but the shares of common stock outstanding of either of the Buyers or Surviving
Corporation or its ultimate controlling Affiliate immediately prior to such
merger, consolidation, reorganization or other business combination represent
50% or less of the voting power of either of the Buyers or the Surviving
Corporation after such merger, consolidation, reorganization or other business
combination and (iv) any transaction or series of transactions in which assets
comprising more than 50% of the total assets of either of the

2


--------------------------------------------------------------------------------


Buyers or Surviving Corporation and its Subsidiaries (in value) are sold to
another Person.

“Change Request” has the meaning set forth in Section 3.2(b) hereto.

“Conforming Change” has the meaning set forth in Section 3.2(a) hereto.

“Contributing Companies” has the meaning set forth in the Distribution
Agreement.

“Cutover” has the meaning set forth in Section 4.1(b) hereto.

“Cutover Plan” has the meaning set forth in Section 4.1(e) hereto.

“Cutover Planning Committee” has the meaning set forth in Section 4.1(a) hereto.

“Direct Claim” has the meaning set forth in Section 16.4(b).

“Distribution Agreement” has the meaning set forth in the Recitals hereto.

“FairPoint” has the meaning set forth in the preamble hereto.

“FairPoint Cutover Preparation Tasks” has the meaning set forth in
Section 4.1(f).

“Final Cutover Date” has the meaning set forth in Section 13.6 hereto.

“Fixed Monthly Service Fee” has the meaning set forth in Section 2.1(a) hereto.

“Force Majeure Event” has the meaning set forth in Section 22.14 hereto.

“Indemnitee” means a Supplier Indemnitee or a FairPoint Indemnitee, as the case
may be.

3


--------------------------------------------------------------------------------


“Indemnitor” means any person or entity required to provide indemnification
under this Agreement.

“Initial Payment” has the meaning set forth in Section 6.2 hereto.

“Holdover Period” has the meaning set forth in Section 14.2.

“Intellectual Property” has the meaning set forth in the Intellectual Property
Agreement which is one of the Transaction Agreements as defined in the Merger
Agreement.

“Losses” has the meaning set forth in the Merger Agreement.

“Merger” has the meaning set forth in the Recitals hereto.

“Merger Agreement” has the meaning set forth in the Recitals hereto.

“Notice Effective Date” has the meaning set forth in Sections 13.3, 13.4 and
13.5 hereto.


“PRELIMINARY CUTOVER PLAN” MEANS THE WRITTEN DOCUMENT PREPARED BY SUPPLIER WHICH
INCLUDES, WITHOUT LIMITATION, A PLAN WHICH IDENTIFIES SPECIFIC BUSINESS AND
SYSTEMS DELIVERABLES TO BE DELIVERED BY SUPPLIER TO BUYER IN STAGES.  THE PLAN
INCLUDES, WITHOUT LIMITATION, THE EXTRACTION OF DATA CONTAINED IN CERTAIN
ELECTRONIC DATABASES OF THE SPINCO BUSINESS IN TWO TEST EXTRACTS AND ONE FINAL
EXTRACT AND THE TRANSFER OF SUCH DATA TO THE SURVIVING CORPORATION OR ITS
DESIGNEE IN AN EXISTING FORMAT DEFINED BY SUPPLIER.  THE PLAN SHALL ALSO INCLUDE
A DESCRIPTION OF THE ACTIVITIES THAT MUST BE PERFORMED BY SUPPLIER AND BUYERS TO
TRANSFER CUSTOMER SERVICE RESPONSIBILITY FOR LONG DISTANCE CUSTOMERS OF THE
SPINCO BUSINESS TO BUYERS. ADDITIONALLY, THE PLAN SHALL INCLUDE A DESCRIPTION OF
THE ACTIVITIES THAT MUST BE UNDERTAKEN BY SUPPLIER AND BUYERS TO TRANSFER
CUSTOMER SERVICE RESPONSIBILITY FOR THE DIAL-UP, DSL AND FIBER TO THE PREMISES
(AKA FIOS) DATA AND OTHER ISP CUSTOMERS OF SPINCO BUSINESS TO BUYERS.  FURTHER,
THE PLAN SHALL ALSO INCLUDE A DESCRIPTION OF THE ACTIVITIES THAT MUST BE
UNDERTAKEN BY SUPPLIER AND BUYERS SHOULD SCHEDULE A SERVICES AND SCHEDULE D
SERVICES BE TERMINATED PRIOR TO THE TERMINATION OF SCHEDULE C SERVICES AND A
DESCRIPTION OF THE ACTIVITIES THAT MUST BE UNDERTAKEN BY SUPPLIER AND BUYERS IF
SCHEDULE C SERVICES WERE TO BE TERMINATED PRIOR TO THE TERMINATION OF SCHEDULE A
SERVICES AND SCHEDULE D SERVICES AND A DESCRIPTION OF THE ACTIVITIES THAT

4


--------------------------------------------------------------------------------



MUST BE UNDERTAKEN BY SUPPLIER AND BUYERS IF SCHEDULE C SERVICES WERE TO BE
TERMINATED PRIOR TO THE TERMINATION OF SCHEDULE A SERVICES AND SCHEDULE D
SERVICES.

“Preliminary FairPoint Cutover Preparation Tasks” means a written document
prepared by FairPoint which identifies those activities that FairPoint must
undertake and complete to be prepared for cutover.

“Schedule A Fee” has the meaning set forth in Section 2.1(b) hereto.

“Schedule A Services” has the meaning set forth in Section 2.1 hereto.

“Schedule B Fee” has the meaning set forth in Section 2.4 hereto.

“Schedule B Services” has the meaning set forth in Section 2.4 hereto.

“Schedule C Fees” has the meaning set forth in Section 2.1(c) hereto.

“Schedule C Services” has the meaning set forth in Section 2.1 hereto.

“Schedule D Fees” has the meaning set forth in Section 2.1(d) hereto.

“Schedule D Services” has the meaning set forth in Section 2.1 hereto.

“Senior Executive Officers” means, in the case of FairPoint, Peter Nixon, and in
the case of Supplier, Stephen E. Smith.

“Service Modification” has the meaning set forth in Section 3.2(b) hereto.

“Settlement Requirements” has the meaning set forth in Section 16.4(a).

“Single Point of Contact” has the meaning set forth in Section 11.1 hereto.

“Special Services” has the meaning set forth in Section 2.3 hereto.

5


--------------------------------------------------------------------------------


“Special Services Fee” has the meaning set forth in Section 2.3 hereto.

“Spinco Business” has the meaning set forth in the Distribution Agreement.

“Supplier” has the meaning set forth in the preamble hereto.

“Supplier License Fees” has the meaning set forth in Section 2.2 hereto.

“Supplier Cutover Planning Services” has the meaning set forth in Section 4.1(b)
hereto.

“Supplier Indemnitees” has the meaning set forth in Section 16.1 hereto.

“Surviving Corporation” has the meaning set forth in the preamble hereto.

“Team Leader” has the meaning set forth in Section 4.1(a) hereto.

“Termination Schedule” has the meaning set forth in Section 4.1(a) hereto.

“Tax” has the meaning set forth in the Merger Agreement.

“Third Party Claim” has the meaning set forth in Section 16.4(a).

“Third-Party Contractors” has the meaning set forth in Section 10.1 hereto.

“Third-Party Intellectual Property” has the meaning set forth in the Merger
Agreement.

“Third-Party Vendor Costs” has the meaning set forth in Section 2.2 hereto.

“Third-Party Vendors” has the meaning set forth in Section 2.2 hereto.

“Transition Service” has the meaning set forth in Section 2.1 hereto.

6


--------------------------------------------------------------------------------


“Unit-Based Service Fee” has the meaning set forth in Section 2.1(d) hereto


ARTICLE II


TRANSITION SERVICES


2.1           TRANSITION SERVICES AND FEES.


(A)   FOLLOWING THE CLOSING, AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
SUPPLIER SHALL ARRANGE FOR, PROCURE, AGGREGATE AND OTHERWISE CAUSE ITS
AFFILIATES AND THEIR EMPLOYEES TO PROVIDE TO THE BUYERS FOR USE IN THE SPINCO
BUSINESS DURING THE TERM HEREOF THE SERVICES LISTED ON SCHEDULE A (COLLECTIVELY
“SCHEDULE A SERVICES” AND EACH SERVICE A “SCHEDULE A SERVICE”), THE SERVICES
LISTED ON SCHEDULE C (COLLECTIVELY, THE SCHEDULE C SERVICES” AND EACH SERVICE, A
“SCHEDULE C SERVICE”) AND THE SERVICES LISTED ON SCHEDULE D (COLLECTIVELY THE
“SCHEDULE D SERVICES” AND EACH SERVICE A “SCHEDULE D SERVICE”) THE SCHEDULE A
SERVICES, SCHEDULE C SERVICES AND THE SCHEDULE D SERVICES  (COLLECTIVELY, THE
“TRANSITION SERVICES” AND EACH SERVICE, A “TRANSITION SERVICE”).  EACH OF
SCHEDULE A, SCHEDULE C  AND  SCHEDULE D INCLUDES, FOR EACH TRANSITION SERVICE,
(I) A DESCRIPTION OF THE SERVICE (OR GROUP OF RELATED SERVICES) TO BE PERFORMED
AND (II) SIGNIFICANT PERFORMANCE REQUIREMENTS OF SUPPLIER OR ITS AFFILIATES AND
BUYERS AND OTHER SPECIAL TERMS AND CONDITIONS RELATING DIRECTLY TO THE SERVICES
TO BE PERFORMED.


(B)   THE SCHEDULE A SERVICES SHALL BE PROVIDED FOR THE FOLLOWING MONTHLY FEE
(EACH A “SCHEDULE A FEE”): 

For the first eight months after the closing Date:

 

$14,200,000 per month

 

 

 

For each month beginning in the ninth month after closing

 

$500,000 less than for the prior month

 

 

 

For the thirteenth month

 

$14,700,000 per month

 

 

 

For each month following the thirteenth month until termination of the Schedule
A Services

 

$500,000 more than the amount paid with respect to the prior month, provided
that no increase shall occur after 60 calendar days after the Notice Effective
Date with respect to early termination pursuant to Section 13.3, 13.4 or 13.5
hereof.

 

7


--------------------------------------------------------------------------------



FOR EXAMPLE, IN THE TENTH MONTH, THE SCHEDULE A FEE SHALL BE $13,200,000 AND IN
THE FOURTEENTH MONTH THE SCHEDULE A FEE SHALL BE $15,200,000.  THE SCHEDULE A
FEE IS EXCLUSIVE OF ANY TAXES, WHICH SHALL BE ALLOCATED AS PROVIDED IN ARTICLE
XVII.


(C)           THE SCHEDULE C SERVICES SHALL BE PROVIDED FOR THE FEES DESCRIBED
IN SCHEDULE C (THE “SCHEDULE C FEES”), STATED AS A MONTHLY FIXED PAYMENT (A
“FIXED MONTHLY SERVICE FEE”).  THE SCHEDULE C FEES ARE EXCLUSIVE OF ANY TAXES,
WHICH SHALL BE ALLOCATED AS PROVIDED IN ARTICLE XVII.


(D)           THE SCHEDULE D SERVICES SHALL BE PROVIDED FOR THE FEES DESCRIBED
IN SCHEDULE D (THE “SCHEDULE D FEES”), STATED AS A MONTHLY FIXED PAYMENT (A
“FIXED MONTHLY SERVICE FEE”) OR A “UNIT BASED SERVICE FEE” AS APPLICABLE. THE
SCHEDULE D FEES ARE EXCLUSIVE OF ANY TAXES, WHICH SHALL BE ALLOCATED AS PROVIDED
IN ARTICLE XVII.


2.2           THIRD-PARTY VENDOR COSTS.  IN ORDER TO PROVIDE THE TRANSITION
SERVICES, THE PARTIES ACKNOWLEDGE AND AGREE THAT IT MAY BE NECESSARY FOR
SUPPLIER TO PAY THIRD-PARTY SUPPLIERS OR VENDORS (“THIRD-PARTY VENDORS”)
INCREMENTAL OR OTHER COSTS AND EXPENSES OR NEW COSTS OR EXPENSES INCIDENTAL TO
SUPPLIER’S PROVIDING TRANSITION SUPPORT FOR THE BUYERS, INCLUDING WITHOUT
LIMITATION, PRODUCT AND SERVICE FEES, PROGRAMMING FEES, TAXES, MAINTENANCE FEES,
INITIATION AND SET-UP COSTS AND LICENSE FEES AND COSTS (INCLUDING ATTORNEY’S
FEES) ASSOCIATED WITH ANY OBTAINING LICENSES, APPROVALS, WAIVERS OR RIGHTS
RELATING TO THIRD-PARTY INTELLECTUAL PROPERTY AS DESCRIBED IN ARTICLE V. 
COLLECTIVELY SUCH INCREMENTAL COSTS AND EXPENSES PAYABLE TO THIRD PARTIES
DESCRIBED IN THE PRECEDING SENTENCE ARE “THIRD-PARTY VENDOR COSTS”.  THIRD-PARTY
VENDOR COSTS ASSOCIATED WITH SCHEDULE A SERVICES SHALL BE PAID BY SUPPLIER. 
THIRD-PARTY VENDOR COSTS ASSOCIATED WITH SCHEDULE C AND SCHEDULE D SERVICES ARE
IN ADDITION TO THE SCHEDULE C  AND SCHEDULE D FEES DESCRIBED IN SECTION 2.1(C)
AND 2.1(D) AND ARE PAYABLE BY BUYERS OR FAIRPOINT TO SUPPLIER PURSUANT TO
ARTICLE VI.


2.3           SPECIAL SERVICES AND FEES.  BUYERS OR FAIRPOINT MAY REQUEST THAT
SUPPLIER OR ITS AFFILIATES PARTICIPATE IN MEETINGS, TELEPHONE CALLS, OR OTHER
CONSULTATIONS FOR BUYERS OR FAIRPOINT TO PERFORM THEIR RESPECTIVE REQUIREMENTS
AS DESCRIBED IN SCHEDULE A,

8


--------------------------------------------------------------------------------



SCHEDULE C OR SCHEDULE D (“SPECIAL SERVICES”).  SUPPLIER SHALL CONSIDER ALL
REQUESTS FOR SPECIAL SERVICES IN GOOD FAITH, AND SHALL PROVIDE SUCH SPECIAL
SERVICES, WHERE IN SUPPLIER’S JUDGMENT SUPPLIER OR ITS AFFILIATES CAN PROVIDE
SUCH SPECIAL SERVICES WITHOUT MATERIALLY ADVERSELY DISPROPORTIONATELY OR
UNREASONABLY IMPACTING SUPPLIER’S OR ITS AFFILIATES’ THEN CURRENT OPERATIONS AND
PLANNED FUTURE WORK LOADS AND WITHOUT VIOLATING ANY APPLICABLE LAW, REGULATION
OR AGREEMENT; AND FURTHER PROVIDED THAT SUPPLIER AND ITS AFFILIATES SHALL HAVE
NO OBLIGATION TO SHARE VERIZON PROPRIETARY BUSINESS INFORMATION OR PROVIDE ANY
TRAINING TO FAIRPOINT OR ITS REPRESENTATIVES OR AGENTS.   AFTER THE FIRST 500
HOURS OF SPECIAL SERVICES WHICH SHALL BE PROVIDED BY SUPPLIER TO FAIRPOINT
WITHOUT COST AND RELATED TO PLANNING FOR THE RECEIPT OF THE TRANSITION
SERVICES,  FAIRPOINT SHALL PAY SUPPLIER FOR SPECIAL SERVICES AT THE RATE OF $125
PER HOUR (THE “SPECIAL SERVICE FEE”).  FAIRPOINT SHALL ALSO REIMBURSE SUPPLIER
FOR ALL REASONABLE PRE-APPROVED OUT-OF-POCKET TRAVEL-RELATED COSTS AND EXPENSES
IN CONNECTION WITH PROVIDING SPECIAL SERVICES HEREUNDER.


2.4           SCHEDULE B FEE.  PRIOR TO THE CLOSING, SUPPLIER AND ITS AFFILIATES
SHALL PROVIDE THE SERVICES LISTED IN SCHEDULE B (THE “SCHEDULE B SERVICES”) FOR
THE FEE DESCRIBED ON SCHEDULE B (THE “SCHEDULE B FEE”), WHICH FEE IS EXCLUSIVE
OF TAXES.  FAIRPOINT SHALL PAY SUPPLIER THE SCHEDULE B FEE IN THE AMOUNT AND AT
THE TIME SPECIFIED IN SCHEDULE B.


2.5           SERVICE ADMINISTRATION.  SUPPLIER SHALL ADMINISTER THIS AGREEMENT
WITH RESPECT TO THE DELIVERY OF TRANSITION SERVICES.  AS MORE FULLY DESCRIBED IN
ARTICLE XI AND SUBJECT TO SPECIFIC ARRANGEMENTS SET FORTH IN SCHEDULE A,
SCHEDULE C AND SCHEDULE D, SUPPLIER SHALL COORDINATE ALL COMMUNICATIONS,
QUESTIONS AND PROBLEM RESOLUTION WITH RESPECT TO ALL TRANSITION SERVICES.


2.6           SUPPLIER TO PAY ITS AFFILIATES AND VENDORS.  WITHOUT LIMITING THE
OBLIGATION OF THE BUYERS UNDER ARTICLE VI, SUPPLIER SHALL BE RESPONSIBLE TO PAY
ITS AFFILIATES FOR ANY TRANSITION SERVICES OR SPECIAL SERVICES PROVIDED AND PAY
THIRD-PARTY VENDORS FOR THIRD-PARTY VENDOR COSTS.


2.7           SUPPLIER CUTOVER PLANNING SERVICES.  SUPPLIER SHALL PROVIDE THE
SUPPLIER CUTOVER PLANNING SERVICES DESCRIBED IN ARTICLE IV AT NO ADDITIONAL
COST.


2.8           PERFORMANCE BY BUYERS AND FAIRPOINT.  SUBJECT TO SECTION 14.2, THE
BUYERS AND FAIRPOINT SHALL PERFORM IN A TIMELY FASHION THOSE TASKS, AND PROVIDE
THE PERSONNEL, FACILITIES AND ACCURATE INFORMATION, AS ARE EXPRESSLY SET FORTH
IN THE SCHEDULES HERETO.  IN ADDITION, THE BUYERS AND FAIRPOINT AGREE TO USE
COMMERCIALLY-REASONABLE EFFORTS TO

9


--------------------------------------------------------------------------------



COOPERATE WITH SUPPLIER AND ITS AFFILIATES, AND TO PERFORM, IN A TIMELY FASHION,
THOSE ADDITIONAL COMMERCIALLY-REASONABLE TASKS DIRECTLY RELATED TO THE
PERFORMANCE OF THE TRANSITION SERVICES WHICH SUPPLIER MAY REASONABLY REQUEST. 
FAIRPOINT’S AND BUYERS’ FAILURE TO COOPERATE WITH SUPPLIER IN THE MANNER
REQUESTED SHALL NOT RELIEVE SUPPLIER OF ITS OBLIGATIONS HEREUNDER, EXCEPT AND TO
THE EXTENT THAT SUCH FAILURE WOULD PRECLUDE OR MATERIALLY INTERFERE WITH
PERFORMANCE BY SUPPLIER OF A PARTICULAR COMPONENT OF THE TRANSITION SERVICES.


2.9           SERVICES NOT TO BE WITHHELD.  SUBJECT TO SUPPLIER’S RIGHTS UNDER
ARTICLE XIV AND PROVIDED NONE OF  BUYERS OR FAIRPOINT IS IN DEFAULT OF ITS
OBLIGATION TO PAY FEES OR HAS REFUSED TO PAY FEES HEREUNDER IN BAD FAITH, OR HAS
HAD A CHANGE OF CONTROL, SUPPLIER SHALL NOT INTENTIONALLY WITHHOLD THE PROVISION
OF  ANY OR ALL OF THE SCHEDULE A SERVICES, OR SUBSTANTIALLY ALL OF THE SCHEDULE
C SERVICES OR SCHEDULE D SERVICES FOR ANY REASON DURING THE TERM OF THIS
AGREEMENT.  IF SUPPLIER BREACHES OR THREATENS TO BREACH THE PROVISIONS OF THIS
SECTION, SUPPLIER AGREES THAT FAIRPOINT AND BUYERS WILL BE IRREPARABLY HARMED,
AND, WITHOUT ANY ADDITIONAL FINDINGS OF IRREPARABLE INJURY OR HARM OR OTHER
CONSIDERATIONS OF PUBLIC POLICY, FAIRPOINT AND/OR BUYERS SHALL BE ENTITLED TO
APPLY TO A COURT OF COMPETENT JURISDICTION FOR AND, PROVIDED FAIRPOINT AND/OR
BUYERS FOLLOW THE APPROPRIATE PROCEDURAL REQUIREMENTS (INCLUDING NOTICE AND AN
AFFIDAVIT THAT NONE OF BUYERS OR FAIRPOINT HAS FAILED TO MAKE ALL UNDISPUTED
PAYMENTS OR IS IN MATERIAL BREACH), SUPPLIER SHALL NOT OPPOSE THE GRANTING OF AN
INJUNCTION COMPELLING SPECIFIC PERFORMANCE BY THE SUPPLIER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE NECESSITY OF POSTING ANY BOND OR OTHER
SECURITY.  SUPPLIER FURTHER AGREES NOT TO OPPOSE ANY SUCH APPLICATION FOR
INJUNCTIVE RELIEF.


ARTICLE III


SCOPE OF SERVICES; CHANGES


3.1           GENERAL SCOPE.  EACH TRANSITION SERVICE DESCRIBED ON SCHEDULE A,
SCHEDULE C AND SCHEDULE D IS LIMITED TO SUCH FUNCTIONALITY AS WAS INCLUDED IN
THE SAME SERVICE WHICH WAS PROVIDED TO VERIZON NEW ENGLAND INC. OR ANY OF THE
CONTRIBUTING COMPANIES, AS APPLICABLE, ON THE DATE IMMEDIATELY PRIOR TO THE
CLOSING DATE, UNLESS THE SERVICE DESCRIPTIONS ON THE SCHEDULES HERETO
SPECIFICALLY INDICATE OTHERWISE.  UNLESS OTHERWISE SPECIFICALLY STATED IN THE
SCHEDULES HERETO, TRANSITION SERVICES ARE PROVIDED ONLY IN RESPECT OF THE SPINCO
BUSINESS AS CONDUCTED (OR SUBSTANTIALLY AS CONDUCTED) ON THE CLOSING DATE BY
BUYERS OR THEIR AFFILIATES AS SUCCESSORS TO ONE OR MORE OF THE CONTRIBUTING
COMPANIES, AS DEFINED IN THE DISTRIBUTION AGREEMENT, AND SUCH SERVICES ARE NOT
PROVIDED IN RESPECT OF, OR IN SUPPORT OF, OR IN COMBINATION WITH, ANY OTHER
BUSINESS OPERATION OR INTERESTS OF BUYERS, SURVIVING CORPORATION OR THEIR
AFFILIATES.  EXCEPT AS SPECIFICALLY DESCRIBED IN THE SCHEDULES HERETO OR THIS
AGREEMENT, NEITHER SUPPLIER NOR ITS

10


--------------------------------------------------------------------------------



AFFILIATES SHALL HAVE ANY OBLIGATION TO PROVIDE ANY ADDITIONAL, MODIFIED,
GENERAL OR CUSTOMIZED SERVICES.


3.2           CHANGES IN SCOPE.


(A)   THE PARTIES ACKNOWLEDGE AND AGREE THAT SUPPLIER AND ITS AFFILIATES SHALL
PROVIDE THE TRANSITION SERVICES UTILIZING SYSTEMS, DATABASES, REPORTS, FORMATS
AND PROCESSES USED TO SUPPORT VERIZON NEW ENGLAND INC. (AND THE CONTRIBUTING
COMPANIES AS TO THE RESPECTIVE SERVICE THEY RECEIVED) IMMEDIATELY PRIOR TO THE
CLOSING DATE, AND EXCEPT AS OTHERWISE SPECIFICALLY DESCRIBED HEREIN OR IN THE
SCHEDULES HERETO, SUPPLIER AND ITS AFFILIATES ARE NOT OBLIGATED TO MAKE ANY
MODIFICATION OR CUSTOMIZATION OF ANY SUCH SYSTEMS, DATABASES, REPORTS, FORMATS
OR PROCESSES.  SUPPLIER AND ITS AFFILIATES WILL ADHERE TO THE POLICIES,
PRACTICES AND METHODOLOGIES USED TO SUPPORT VERIZON NEW ENGLAND INC. AND THE
CONTRIBUTING COMPANIES IMMEDIATELY PRIOR TO THE CLOSING DATE.  DURING THE TERM
OF THIS AGREEMENT, SUPPLIER MAY AT ANY TIME MODIFY THE TRANSITION SERVICES, AS
NECESSARY OR DESIRABLE, TO ALLOW FOR CONTINUED OR CONFORMING USE OF THE
THEN-EXISTING SYSTEMS AND DATABASES AND TO ALLOW FOR CONTINUED OR CONFORMING
ADHERENCE TO THE THEN-EXISTING POLICIES, PRACTICES AND METHODOLOGIES, WHICH
SUPPLIER OR ITS AFFILIATES WILL USE TO PROVIDE SIMILAR SERVICES TO VERIZON NEW
ENGLAND INC. OR THE CONTRIBUTING COMPANIES AFTER THE CLOSING (EACH, A
“CONFORMING CHANGE”).  PROVIDED THAT THE CONFORMING CHANGE COMPLIES WITH
APPLICABLE LAW, NEITHER BUYERS NOR SURVIVING CORPORATION SHALL BE RESPONSIBLE
FOR ANY ADDITIONAL COSTS IN CONNECTION WITH SUCH CONFORMING CHANGE, AND SUPPLIER
SHALL REIMBURSE BUYERS FOR ALL OF BUYERS’ REASONABLE OUT-OF-POCKET COSTS IN
CONNECTION WITH THE IMPLEMENTATION OF SUCH CONFORMING CHANGE.  PRIOR TO THE
IMPLEMENTATION OF A CONFORMING CHANGE, SUPPLIER WILL PROVIDE THE BUYERS WITH
WRITTEN NOTICE OF SUCH CHANGE CONTEMPORANEOUSLY WITH THE NOTICE PROVIDED TO
VERIZON NEW ENGLAND INC. OR THE CONTRIBUTING COMPANIES, AS APPLICABLE.


(B)   IN ADDITION TO CONFORMING CHANGES, DURING THE TERM, THE BUYERS OR
FAIRPOINT MAY REQUEST THAT SUPPLIER AGREE TO MODIFY ANY OF THE TRANSITION
SERVICES TO COMPLY WITH THEN-EXISTING LAW OR REQUIREMENTS OF A GOVERNMENTAL
AUTHORITY (A “SERVICE MODIFICATION”).  BUYERS OR FAIRPOINT SHALL DELIVER TO
SUPPLIER’S SINGLE POINT OF CONTACT (AS DEFINED IN ARTICLE XI) A WRITTEN
DESCRIPTION OF THE PROPOSED CHANGE (EACH, A “CHANGE REQUEST”).


(C)   SUPPLIER SHALL PROVIDE ALL PROPOSED SERVICE MODIFICATIONS.  SUPPLIER SHALL
MAKE COMMERCIALLY REASONABLE EFFORTS TO COMPLETE AND IMPLEMENT SERVICE
MODIFICATIONS AT THE TIME OR ON THE SCHEDULE REQUIRED BY LAW OR REQUIREMENTS OF
THE GOVERNMENTAL AUTHORITY, TAKING INTO ACCOUNT SUPPLIER’S PRE-EXISTING WORK
LOAD,

11


--------------------------------------------------------------------------------



SERVICE OBLIGATIONS AND REQUIREMENTS OF LAW IN RESPECT OF ITS AFFILIATES.  THE
SUPPLIER’S TIME EXPENDED TO IMPLEMENT A SERVICE MODIFICATION (OTHER THAN A
SERVICE MODIFICATION REQUIRED TO BE IMPLEMENTED BY APPLICABLE LAW OR ANY
GOVERNMENTAL ORDER GENERALLY APPLICABLE TO ALL TELECOMMUNICATIONS OPERATORS AS
IN EFFECT PRIOR TO THE CLOSING DATE BUT NOT ANY SERVICE MODIFICATION WHICH IS
PART OF ANY ORDER OF A GOVERNMENTAL AUTHORITY ISSUED IN CONNECTION WITH THE
MERGER) SHALL BE BILLED TO BUYERS AS SPECIAL SERVICES.  THE BUYERS SHALL
REIMBURSE SUPPLIER FOR ITS COSTS AND OUT-OF POCKET EXPENSES ASSOCIATED WITH
IMPLEMENTATION AND DELIVERY OF ANY POST-CLOSING SERVICE MODIFICATION (OTHER THAN
A SERVICE MODIFICATION REQUIRED TO BE IMPLEMENTED BY APPLICABLE LAW OR ANY
GOVERNMENTAL ORDER GENERALLY APPLICABLE TO ALL TELECOMMUNICATIONS OPERATORS AS
IN EFFECT PRIOR TO THE CLOSING DATE BUT NOT ANY SERVICE MODIFICATION WHICH IS
PART OF ANY ORDER OF A GOVERNMENTAL AUTHORITY ISSUED IN CONNECTION WITH THE
MERGER).  FAIRPOINT SHALL REIMBURSE SUPPLIER FOR ITS COST AND OUT-OF-POCKET
EXPENSES ASSOCIATED WITH IMPLEMENTATION AND DELIVERY OF ANY PRE-CLOSING SERVICE
MODIFICATION (EXCEPT AS PROVIDED ABOVE).


(D)   IF A CONFORMING CHANGE OCCURS OR A CHANGE REQUEST IS APPROVED IN
ACCORDANCE WITH THIS ARTICLE III, THE DEFINITION OF TRANSITION SERVICES AND THE
SCHEDULES HERETO WILL BE DEEMED AMENDED TO REFLECT THE IMPLEMENTATION OF THE
CONFORMING CHANGE OR SERVICE MODIFICATION AS WELL AS ANY OTHER TERMS AND
CONDITIONS AGREED UPON BY THE PARTIES IN WRITING.


ARTICLE IV


CUTOVER REPORTS


4.1           CUTOVER PLAN.


(A)   AS OF THE DATE HEREOF, SUPPLIER AND FAIRPOINT SHALL ESTABLISH A PLANNING
COMMITTEE (THE “CUTOVER PLANNING COMMITTEE”) CONSISTING OF TWO REPRESENTATIVES
OF BOTH SUPPLIER AND FAIRPOINT (OR THEIR AFFILIATES), TO DISCUSS AND PLAN THE
DELIVERY BY SUPPLIER TO BUYER OF SPECIFIC BUSINESS AND SYSTEM DELIVERABLES,
INCLUDING WITHOUT LIMITATION THE EXTRACTION OF DATA CONTAINED IN CERTAIN
ELECTRONIC DATABASES OF THE SUPPLIER NO LATER THAN 15 MONTHS AFTER THE CLOSING
DATE. EACH OF FAIRPOINT, ON THE ONE HAND, AND THE SUPPLIER, ON THE OTHER HAND,
SHALL DESIGNATE A MEMBER OF THE CUTOVER PLANNING COMMITTEE AS TEAM LEADER (“TEAM
LEADER”) WHO SHALL HAVE THE PRIMARY RESPONSIBILITY AND ACCOUNTABILITY FOR MAKING
TEAM ASSIGNMENTS FOR HIS/HER PARTY, COORDINATING COMMUNICATIONS BETWEEN PARTY
TEAMS, AND ASSESSING AND REPORTING PROGRESS PLANNING AND IMPLEMENTING THE
CUTOVER PLAN AS DESCRIBED BELOW.  EACH PARTY WILL DEVOTE ADEQUATE PLANNING
RESOURCES TO THEIR PORTION OF THE CUTOVER PLANNING

12


--------------------------------------------------------------------------------



COMMITTEE TO ALLOW FOR TIMELY PLANNING CONSISTENT WITH TIMELINES ESTABLISHED IN
THE CUTOVER PLAN, THE DELIVERABLE SCHEDULE AND FAIRPOINT CUTOVER PREPARATION
TASKS.  THE PARTIES EXPECT TO INVITE OTHER EMPLOYEES OR CONTRACTORS TO
PARTICIPATE IN SPECIALIZED AREAS RELATED TO THE CUTOVER PLAN BASED ON THEIR
AREAS OF EXPERTISE AND RESPONSIBILITY AS IT RELATES TO THE OPERATION OF THE
SPINCO BUSINESS.  THE ACTIVITIES OF THE CUTOVER PLANNING COMMITTEE SHALL BE
CONDUCTED CONSISTENT WITH ALL APPLICABLE REQUIREMENTS OF LAW, REGULATION AND
CONTRACTS, INCLUDING ANTITRUST AND TELECOMMUNICATIONS LAWS.


(B)   WITHIN 30 CALENDAR DAYS FOLLOWING THE DATE HEREOF, THE CUTOVER PLANNING
COMMITTEE SHALL HOLD ITS INITIAL MEETING TO COMMENCE PLANNING AND PREPARATION
FOR THE BUYERS TO CEASE USING ALL TRANSITION SERVICES AND THEREAFTER TO OPERATE
THE SPINCO BUSINESS USING FAIRPOINT’S AND/OR SURVIVING CORPORATION’S OWN SYSTEMS
AND SERVICES OR THOSE OF OTHER THIRD PARTIES (THE “CUTOVER”).  THE SERVICES
PROVIDED BY THE SUPPLIER IN CONNECTION WITH PLANNING THE CUTOVER ARE “SUPPLIER
CUTOVER PLANNING SERVICES”.


(C)   WITHIN 90 CALENDAR DAYS FOLLOWING THE DATE HEREOF, SUPPLIER SHALL DELIVER
TO FAIRPOINT SUPPLIER’S PRELIMINARY DRAFT OF A CUTOVER PLAN (THE “PRELIMINARY
CUTOVER PLAN”) THE PRELIMINARY CUTOVER PLAN SHALL INCLUDE, AMONG OTHER
PROVISIONS, A PLAN FOR ACTIVITIES AND TASKS THAT WILL BE COMPLETED PRIOR TO AND
IMMEDIATELY FOLLOWING THE CUTOVER DATE, AND THOSE MATTERS RELATING TO ISP
CUTOVER DESCRIBED ON SCHEDULE E HERETO.


(D)   THE CUTOVER PLANNING COMMITTEE SHALL REVIEW THE PRELIMINARY CUTOVER PLAN. 
WITHIN 30 CALENDAR DAYS FOLLOWING RECEIPT, FAIRPOINT MAY MAKE SUGGESTIONS FOR
MODIFICATION AND AMENDMENT TO THE PRELIMINARY CUTOVER PLAN.  SUPPLIER SHALL
REVIEW ALL SUCH SUGGESTIONS IN GOOD FAITH AND CONSIDER, AMONG OTHER FACTORS,
THEIR COMMERCIAL REASONABLENESS, TECHNICAL FEASIBILITY, THE ANTICIPATED
IMPLEMENTATION PERIOD, AVAILABLE SUPPLIER AND AFFILIATE RESOURCES, AND EXISTING
SUPPLIER AND AFFILIATE OBLIGATIONS AND ACTIVITIES.  WITHIN 30 CALENDAR DAYS
FOLLOWING RECEIPT OF THE FAIRPOINT SUGGESTIONS FOR MODIFICATION, SUPPLIER SHALL
ACCEPT OR REJECT ANY OR ALL SUCH SUGGESTIONS IN ITS REASONABLE DISCRETION AND
RESUBMIT TO FAIRPOINT THE PRELIMINARY CUTOVER PLAN.  IN ADDITION, SUPPLIER WILL
PROVIDE A DETAILED DELIVERABLE SCHEDULE BASED ON A TARGET CUTOVER DATE. THIS
SCHEDULE, WHICH SHALL BECOME PART OF THE CUTOVER PLAN, SHALL INCLUDE PROJECTED
TIME LINES FOR DELIVERY OF SUPPLIER DELIVERABLES WHICH ARE SUFFICIENT TO ALLOW
BUYERS’ TESTING WHERE APPLICABLE, AND THE FINAL DELIVERABLE DATES IN RESPECT OF
ALL PORTIONS OF THE SPINCO BUSINESS.  THE FINAL DOCUMENTS DELIVERED TO FAIRPOINT
BY SUPPLIER AFTER GOOD FAITH CONSIDERATION OF FAIRPOINT MODIFICATION SUGGESTIONS
SHALL CONSTITUTE THE “CUTOVER PLAN” UNDER NO CIRCUMSTANCES MAY THE CUTOVER PLAN
CONTRADICT THE EXPRESS TERMS OF THIS AGREEMENT, UNLESS UNANIMOUSLY AGREED TO BY
THE CUTOVER PLANNING COMMITTEE.

13


--------------------------------------------------------------------------------



(E)   WITHIN 90 CALENDAR DAYS FOLLOWING THE DATE HEREOF, FAIRPOINT SHALL DELIVER
TO SUPPLIER A PRELIMINARY DESCRIPTION OF ITS PROPOSED CUTOVER TASKS (THE
“PRELIMINARY FAIRPOINT CUTOVER PREPARATION TASKS”).  THE PRELIMINARY FAIRPOINT
CUTOVER PREPARATION TASKS SHALL INCLUDE, AMONG OTHER PROVISIONS, A SUGGESTED
CUTOVER DATE USING A TARGET CUTOVER OF APPROXIMATELY15 MONTHS FROM THE DATE
HEREOF, A PLAN FOR ACTIVITIES AND TASKS RELATED TO PRE-CUTOVER ACCEPTANCE,
TESTING AND PROCESSING OF SUPPLIER’S DATA EXTRACTS, AND THE PLAN TO ESTABLISH
FAIRPOINT SYSTEMS AND PROCESSES IN ORDER TO ALLOW BUYERS TO FUNCTION INDEPENDENT
OF SUPPLIER AND ITS AFFILIATES.[ THE PRELIMINARY FAIRPOINT CUTOVER PREPARATION
TASKS WILL PROVIDE FOR POST-EXIT REGULAR DATA FEEDS TO THE SUPPLIER SUCH THAT
THE SUPPLIER MAY MEET ITS SCHEDULE A SERVICE OBLIGATIONS RELATED TO DSL SERVICE
WITH THE UNDERSTANDING THAT SUCH DATA FEEDS ARE PROVIDED AT NO COST TO
SUPPLIER.]


(F)    THE CUTOVER PLANNING COMMITTEE SHALL REVIEW THE PRELIMINARY FAIRPOINT
CUTOVER PREPARATION TASKS.  WITHIN 30 DAYS FOLLOWING RECEIPT, SUPPLIER SHALL
REVIEW AND MAY MAKE SUGGESTIONS IN ITS REASONABLE DISCRETION FOR MODIFICATION
AND AMENDMENT TO THE PRELIMINARY FAIRPOINT CUTOVER PREPARATION TASKS.  WITHIN 30
DAYS AFTER RECEIPT OF SUPPLIER’S SUGGESTIONS FOR MODIFICATION AND SUGGESTED
CUTOVER DATE, FAIRPOINT SHALL ACCEPT ANY OR ALL SUCH SUGGESTIONS AND RESUBMIT TO
SUPPLIER THE PRELIMINARY FAIRPOINT CUTOVER PREPARATION TASKS.  THE FINAL
DOCUMENT DELIVERED TO SUPPLIER AFTER INCORPORATION OF SUPPLIER MODIFICATION
SUGGESTIONS SHALL CONSTITUTE THE “FAIRPOINT CUTOVER PREPARATION TASKS”.


(G)   IN ADDITION TO THE SCHEDULED REVIEWS AND MEETINGS DESCRIBED IN THE SECTION
4.1, AFTER DELIVERY OF THE CUTOVER PLAN, THE CUTOVER PLANNING COMMITTEE AND/OR
TEAM LEADERS SHALL HAVE ADDITIONAL MEETINGS (TELEPHONICALLY OR OTHERWISE) NOT
MORE FREQUENTLY THAN WEEKLY TO CONSIDER THE STATUS OF THE VARIOUS PLANS AND
CONSIDER ANY MUTUALLY-AGREED ADDITIONAL PLANS OR SCHEDULES.


ARTICLE V


THIRD-PARTY INTELLECTUAL PROPERTY


5.1           INTELLECTUAL PROPERTY.  BUYERS UNDERSTAND THAT CERTAIN RIGHTS AND
LICENSES TO USE THIRD-PARTY INTELLECTUAL PROPERTY MAY BE REQUIRED TO PROVIDE
TRANSITION SERVICES.  WITHIN 60 DAYS AFTER THE DATE OF THIS AGREEMENT, SUPPLIER
WILL COMMENCE COMMERCIALLY-REASONABLE EFFORTS TO IDENTIFY LICENSORS OF
THIRD-PARTY INTELLECTUAL PROPERTY AND DETERMINE WHETHER CONSENTS OR WAIVERS ARE
NECESSARY TO BE OBTAINED FROM SUCH LICENSORS IN ORDER TO PROVIDE TRANSITION
SERVICES.

14


--------------------------------------------------------------------------------



5.2           OBTAINING WAIVERS OR LICENSES.


(A)   SUBJECT TO THE LAST SENTENCE OF SECTION 6.1, WITHIN 90 DAYS AFTER THE DATE
OF THE AGREEMENT, SUPPLIER OR ITS AFFILIATES SHALL COMMENCE
COMMERCIALLY-REASONABLE EFFORTS TO OBTAIN, AT SUPPLIER’S SOLE COST AND EXPENSE,
ANY NECESSARY RIGHTS, WAIVERS OR LICENSES TO USE ANY AND ALL THIRD-PARTY
INTELLECTUAL PROPERTY NECESSARY TO PROVIDE SCHEDULE A SERVICES AND SCHEDULE B
SERVICES TO THE BUYERS.  SUBJECT TO ANY CONTRARY PROVISION OF SCHEDULE C OR
SCHEDULE D, SUPPLIER SHALL MAKE SIMILAR EFFORTS TO OBTAIN ANY NECESSARY RIGHTS,
WAIVERS OR LICENSES TO USE ANY AND ALL THIRD-PARTY INTELLECTUAL PROPERTY
NECESSARY TO PROVIDE SCHEDULE C SERVICES AND SCHEDULE D SERVICES AT BUYERS’ SOLE
COST AND EXPENSE.


(B)   TO THE EXTENT LICENSORS OF THIRD-PARTY INTELLECTUAL PROPERTY DEMAND
PAYMENT OF LICENSE OR OTHER FEES FOR THE RIGHT TO USE THIRD-PARTY INTELLECTUAL
PROPERTY TO DELIVER SCHEDULE C SERVICES OR SCHEDULE D SERVICES, SUPPLIER SHALL
USE COMMERCIALLY-REASONABLE EFFORTS TO COMMUNICATE SUCH DEMANDS TO FAIRPOINT. 
FAIRPOINT MAY DIRECT SUPPLIER TO ACCEPT OR REJECT SUCH LICENSOR DEMANDS AND MAY
AUTHORIZE SUPPLIER IN MAKING COUNTEROFFERS AND OTHERWISE DIRECT FEE NEGOTIATIONS
FOR A PERIOD NOT TO EXCEED 30 DAYS AFTER RECEIPT OF LICENSOR DEMANDS.


(C)   IF NO AGREEMENT WITH LICENSORS OF THIRD-PARTY INTELLECTUAL PROPERTY IN
CONNECTION WITH SCHEDULE C SERVICES IS REACHED WITHIN 30 DAYS AFTER SUCH
LICENSOR’S FIRST DEMAND, SUPPLIER WILL RESUME ITS SOLE AND EXCLUSIVE EFFORTS TO
OBTAIN NECESSARY LICENSES AND RIGHTS ON COMMERCIALLY-REASONABLE TERMS.  SUPPLIER
MAY ENTER INTO AGREEMENTS TO PAY FEES IN ITS SOLE DISCRETION.  ALL NEGOTIATED
LICENSE FEES IN RESPECT OF SCHEDULE C SERVICES AND SCHEDULE D SERVICES SHALL BE
PAID BY SUPPLIER AS THIRD-PARTY VENDOR COSTS.  FAIRPOINT SHALL REIMBURSE
SUPPLIER FOR ALL SUCH FEES PAID AS DESCRIBED IN ARTICLE VI.


(D)   FAIRPOINT AGREES TO REIMBURSE SUPPLIER FOR ALL OF ITS COSTS AND EXPENSES
INCURRED IN SEEKING LICENSES, WAIVERS OR RIGHTS FROM ALL LICENSORS OF
THIRD-PARTY INTELLECTUAL PROPERTY IN CONNECTION WITH SCHEDULE C SERVICES AND
SCHEDULE D SERVICES INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES WHICH ARE
THIRD-PARTY VENDOR COSTS.


(E)   FAIRPOINT AGREES TO COOPERATE AS REASONABLY NECESSARY TO ASSIST SUPPLIER
WITH OBTAINING SUCH LICENSES.  FROM TIME TO TIME, SUPPLIER MAY PROVIDE FAIRPOINT
WITH A LIST OF THIRD PARTY INTELLECTUAL PROPERTY FOR WHICH IT IS SEEKING WAIVERS
OR LICENSES AS DESCRIBED IN SUBSECTION (A) ABOVE. WITHIN 30 DAYS AFTER RECEIPT
OF ANY SUCH LIST FAIRPOINT SHALL ADVISE SUPPLIER IN WRITING OF ANY SUCH THIRD
PARTY INTELLECTUAL PROPERTY,

15


--------------------------------------------------------------------------------



THAT FAIRPOINT HAS A LICENSE (OR WILL HAVE IMMEDIATELY FOLLOWING CLOSING) SUCH
THAT IT WILL NOT BE NECESSARY FOR SUPPLIER TO OBTAIN LICENSES OR WAIVERS IN
RESPECT OF THE SAME.


(F)    SUPPLIER’S OBLIGATION TO PROVIDE EACH TRANSITION SERVICE SHALL BE
CONTINGENT UPON RECEIPT OF ALL NECESSARY THIRD-PARTY APPROVALS, LICENSES AND
RIGHTS.  FAILURE TO RECEIVE SUCH APPROVALS, LICENSES OR RIGHTS ON A TIMELY
BASIS, AFTER SUPPLIER USES ITS COMMERCIALLY-REASONABLE EFFORTS, SHALL BE CAUSE
FOR TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY AND ALL TRANSITION
SERVICES AFFECTED BY THE FAILURE TO RECEIVE SUCH APPROVALS, LICENSES OR RIGHTS.


5.3           ALTERNATIVES.


(A)   IF AFTER COMMERCIALLY-REASONABLE EFFORTS TO OBTAIN A LICENSE HAVE BEEN
UNDERTAKEN AS DESCRIBED IN SECTION 5.2 ABOVE, ANY THIRD-PARTY INTELLECTUAL
PROPERTY IN CONNECTION WITH SCHEDULE C SERVICES OR SCHEDULE D SERVICES IS NOT
AVAILABLE TO SUPPLIER FOR ANY REASON, SUPPLIER SHALL SUGGEST SPECIFIC PRODUCT
ALTERNATIVES OR ALTERNATIVE PROVIDERS, IF KNOWN, AND IF AVAILABLE, PROVIDE SUCH
INFORMATION TO FAIRPOINT WITHIN 120 CALENDAR DAYS OF THE DATE SUPPLIER IS
FINALLY ADVISED THAT SUCH THIRD-PARTY INTELLECTUAL PROPERTY IS NOT AVAILABLE. 
SUPPLIER SHALL OBTAIN A LICENSE FOR THE MOST COMMERCIALLY-REASONABLE
ALTERNATIVE, AT FAIRPOINT’S SOLE COST AND EXPENSE IN CONNECTION WITH SCHEDULE C
SERVICES OR SCHEDULE D SERVICES.  IF SUPPLIER DOES NOT SUGGEST AN ALTERNATIVE IN
RESPECT OF SCHEDULE C SERVICES OR SCHEDULE D SERVICES AS APPLICABLE, THEN
FAIRPOINT MAY SUGGEST AN APPROPRIATE COMMERCIALLY-AVAILABLE ALTERNATIVE FOR
SUPPLIER’S APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD. 
SUPPLIER SHALL OBTAIN A LICENSE TO THE ALTERNATIVE SUGGESTED BY FAIRPOINT, AT
FAIRPOINT’S SOLE COST AND EXPENSE IN CONNECTION WITH SCHEDULE C SERVICES AND
SCHEDULE D SERVICES AS THIRD-PARTY VENDOR COSTS.   IF NO ALTERNATIVES ARE
AVAILABLE OR APPROVED, THEN THE AFFECTED TRANSITION SERVICE SHALL NOT BE
PROVIDED.


(B)   IF THIRD-PARTY INTELLECTUAL PROPERTY IS ONLY AVAILABLE TO BE LICENSED
DIRECTLY BY BUYERS OR FAIRPOINT, SUPPLIER SHALL SO NOTIFY FAIRPOINT AND
FAIRPOINT SHALL OBTAIN FOR ITS OWN ACCOUNT OR FOR BUYERS’ ACCOUNT AND AT
FAIRPOINT’S COST AND EXPENSE (NOT A THIRD-PARTY VENDOR COST) IN CONNECTION WITH
SCHEDULE C SERVICES AND SCHEDULE D SERVICES AND AT SUPPLIER’S COST AND EXPENSE
IN CONNECTION WITH SCHEDULE A AND B SERVICES,  SUCH THIRD-PARTY INTELLECTUAL
PROPERTY AND THE RIGHT FOR SUPPLIER TO USE SUCH THIRD-PARTY SOFTWARE IN THE
PROVISION OF TRANSITION SERVICES FOR A TERM NOT TO EXCEED 16 MONTHS AFTER THE
CLOSING DATE.

16


--------------------------------------------------------------------------------



(C)   FAIRPOINT INTELLECTUAL PROPERTY .  “FAIRPOINT INTELLECTUAL PROPERTY” IS
THAT INTELLECTUAL PROPERTY CREATED BY FAIRPOINT OR DEVELOPED BY A THIRD PARTY ON
BEHALF OF OR AT THE DIRECTION OF FAIRPOINT, IN WHICH FAIRPOINT HAS ALL RIGHT,
TITLE AND INTEREST AND WHICH IS UTILIZED IN THE PERFORMANCE OF THE TRANSITION
SERVICES.  FAIRPOINT GRANTS SUPPLIER A LIMITED, NON-EXCLUSIVE, REVOCABLE,
WORLDWIDE, PAID UP LICENSE TO USE FAIRPOINT INTELLECTUAL PROPERTY SOLELY FOR THE
PURPOSE OF PROVIDING THE TRANSITION SERVICES.


ARTICLE VI


PAYMENT FOR TRANSITION SERVICES


6.1           PAYMENT UPON TERMINATION.  IN THE EVENT THAT THE MERGER AGREEMENT
IS TERMINATED PRIOR TO THE CLOSING IN CIRCUMSTANCES DESCRIBED IN SECTION 9.3(B)
OF THE MERGER AGREEMENT, SUPPLIER WILL INVOICE FAIRPOINT FOR (I) ANY SPECIAL
SERVICES FEES, INCLUDING ALL PRE-APPROVED TRAVEL COSTS IN CONNECTION WITH THE
PERFORMANCE OF SUCH SPECIAL SERVICES, WHICH FOR GREATER CERTAINTY, DOES NOT
INCLUDE ANY FEE FOR THE 500 HOURS OF SPECIAL SERVICES DESCRIBED IN SECTION 2.3
ABOVE, OR ANY SPECIAL SERVICE FEES WHICH HAVE BEEN PAID  PREVIOUSLY (II) THE
NUMBER OF DOLLARS WHICH IS EQUAL TO THE NUMBER OF HOURS SUPPLIER, ITS AFFILIATES
OR CONTRACTORS HAVE LABORED TO PROVIDE SCHEDULE B SERVICES MULTIPLIED BY THE
SPECIAL SERVICE FEE IN AN AMOUNT NOT TO EXCEED $34 MILLION; (III) THE AMOUNT OF
QUALIFIED TRANSITION EXPENSES THAT EXCEEDS $20 MILLION; AND (IV) (WITHOUT
DUPLICATION) ANY AND ALL TAXES ARISING FROM OR RELATING TO SUCH PAYMENTS. 
FAIRPOINT SHALL PAY SUCH INVOICE, LESS ANY AMOUNTS DISPUTED IN WRITING, WITHIN
15 CALENDAR DAYS OF RECEIPT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
SUPPLIER SHALL BE UNDER NO OBLIGATION TO INCUR ANY FEES OTHER THAN SPECIAL
SERVICE FEES PRIOR TO THE DATE WHEN FAIRPOINT’S STOCKHOLDERS HAVE APPROVED THE
MERGER CONTEMPLATED BY THE MERGER AGREEMENT.


6.2           CLOSING DATE SERVICE PAYMENTS.  ON THE CLOSING DATE, THE BUYERS
SHALL PAY SUPPLIER IN ADVANCE THE SUM OF: (I) FOURTEEN MILLION TWO HUNDRED
THOUSAND DOLLARS ($14,200,000) FOR SCHEDULE A SERVICES, (II) THE SCHEDULE C FEES
FOR ONE MONTH, (III) THE SCHEDULE D FIXED MONTHLY SERVICE FEES FOR ONE MONTH
(IV) THIRD-PARTY VENDOR COSTS, IF ANY COVERING THE SCHEDULE C SERVICES AND
SCHEDULE D SERVICES TO BE PROVIDED DURING THE FIRST MONTH AFTER CLOSING PLUS,
(V) ANY TAXES ARISING FROM OR RELATING TO SUCH PAYMENTS.  THE PAYMENTS DESCRIBED
IN SECTIONS (I) THROUGH (V) COLLECTIVELY THE “INITIAL PAYMENT”.

17


--------------------------------------------------------------------------------



6.3           SUBSEQUENT SERVICE INVOICES AND PAYMENT.


(A)   PRIOR TO THE BEGINNING OF THE SECOND MONTH AFTER CLOSING THE SUPPLIER WILL
INVOICE IN ADVANCE FOR EACH MONTH OF THE TERM THEREAFTER FOR (I) THE SCHEDULE A
FEE AT THE RATE SPECIFIED IN SECTION 2.1(B), (II) THE SCHEDULE C FIXED MONTHLY
SERVICE FEE, (III) THE SCHEDULE D FIXED MONTHLY SERVICE FEE (IV) THIRD-PARTY
VENDOR COSTS, IF ANY, (WITHOUT DUPLICATING ANY THIRD-PARTY VENDOR FEE PREVIOUSLY
PAID IN ADVANCE PURSUANT TO SECTION 6.2(III) ABOVE) COVERING SCHEDULE C 
SERVICES AND SCHEDULE D SERVICES TO BE PROVIDED IN THE IMMEDIATELY-FOLLOWING
MONTH, AND (IV) ANY TAXES ARISING FROM OR RELATING TO SUCH PAYMENTS.  THE BUYERS
SHALL PAY SUCH INVOICE, LESS ANY AMOUNTS DISPUTED IN WRITING, WITHIN 15 CALENDAR
DAYS OF RECEIPT.


(B)   WITHIN 30 CALENDAR DAYS AFTER THE END OF THE FIRST MONTH AFTER CLOSING AND
EACH MONTH OF THE TERM THEREAFTER AND WITHIN 30 CALENDAR DAYS AFTER THE LAST DAY
OF THE TERM HEREOF, SUPPLIER SHALL INVOICE THE BUYERS IN ARREARS FOR (I) THE
SCHEDULE D UNIT-BASED SERVICE FEES AND SPECIAL SERVICE FEES COVERING ALL
TRANSITION SERVICES PROVIDED IN THE IMMEDIATELY PRECEDING CALENDAR MONTH, OR A
PRO-RATA PORTION OF SUCH FEES FOR ANY PARTIAL MONTH AND (II) ANY TAXES ARISING
FROM OR RELATING TO SUCH PAYMENTS.  THE BUYERS SHALL PAY EACH SUCH INVOICE, LESS
ANY AMOUNTS DISPUTED IN WRITING, WITHIN 15 CALENDAR DAYS OF RECEIPT.


(C)   IF THE BUYERS OR FAIRPOINT IN GOOD FAITH DISPUTE OWING ANY AMOUNT STATED
ON AN INVOICE, THEY SHALL NOTIFY SUPPLIER IN WRITING STATING THE AMOUNT OF THE
DISPUTE AND GIVING THE REASONS FOR THE DISPUTE.  THE DISPUTE SHALL BE RESOLVED
PURSUANT TO THE PROVISIONS OF ARTICLE XIX BELOW.


(D)   ALL PAYMENTS BY THE BUYERS OR FAIRPOINT UNDER THIS AGREEMENT SHALL BE IN
U.S. DOLLARS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUPPLIER’S
DESIGNATED ACCOUNT.


6.4           INVOICES.  ALL INVOICES FOR AMOUNTS DUE UNDER THIS AGREEMENT ON
WHICH TAXES WOULD BE DUE SHALL INDICATE THE JURISDICTION OF TAXATION FOR SUCH
TAX.  IN ADDITION, WITH EACH INVOICE, SUPPLIER SHALL PROVIDE BUYERS OR FAIRPOINT
WITH A REASONABLY-DETAILED BREAKDOWN OF THE THIRD-PARTY VENDOR COSTS AND OTHER
CHARGES INCLUDED ON SUCH INVOICE; PROVIDED THAT SUPPLIER RECEIVED SUCH A
BREAKDOWN FROM SUCH THIRD PARTIES.


6.5           LATE PAYMENT.  ALL AMOUNTS DUE SUPPLIER UNDER THIS AGREEMENT THAT
ARE NOT PAID WITHIN 30 CALENDAR DAYS OF THEIR DUE DATE (OTHER THAN ANY AMOUNT
WHICH IS PROPERLY DISPUTED) SHALL BEAR INTEREST AT THE APPLICABLE RATE FROM THE
DUE DATE UNTIL PAID.

18


--------------------------------------------------------------------------------



6.6           SURVIVING OBLIGATIONS.  FAIRPOINT UPON EARLY TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 14.1(A), OR BUYERS UPON EARLY TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTIONS 14.1(B), OR (C), AS APPLICABLE SHALL BE
RESPONSIBLE FOR PAYING AMOUNTS DUE OR OWING TO SUPPLIER UP TO THE EFFECTIVE DATE
OF SUCH TERMINATION.  TO THE EXTENT FAIRPOINT OR THE BUYERS HAVE MADE ANY
ADVANCE PAYMENTS OF FIXED MONTHLY SERVICE FEES OR THIRD-PARTY VENDOR COSTS AT
THE TIME OF EARLY TERMINATION, AND SUPPLIER HAS BEEN CREDITED FOR OR IS NOT
OBLIGATED TO PAY SUCH THIRD-PARTY VENDOR COSTS, SUPPLIER WILL ISSUE A CREDIT TO
THE BUYERS OR FAIRPOINT FOR THE UNUSED PORTION OF ANY SUCH PAYMENTS.  BUYERS’
AND FAIRPOINT’S OBLIGATIONS TO REIMBURSE SUPPLIER FOR ANY THIRD- PARTY VENDOR
COSTS PAID BY SUPPLIER SHALL SURVIVE TERMINATION OF ANY OR ALL TRANSITION
SERVICES OR THIS AGREEMENT.


ARTICLE VII


SERVICE LEVEL COMMITMENTS


7.1           GENERAL.  SUPPLIER AND ITS AFFILIATES SHALL DEVOTE SUCH TIME,
EFFORT AND RESOURCES TO THE PERFORMANCE OF TRANSITION SERVICES SPECIFIED IN
SCHEDULE A, SCHEDULE C AND SCHEDULE D IN A MANNER THAT GENERALLY MEETS ANY
APPLICABLE SERVICE LEVELS AND OTHER REQUIREMENTS SET FORTH IN SCHEDULE A,
SCHEDULE C AND SCHEDULE D; PROVIDED, HOWEVER, THAT THE PARTIES AGREE THAT THE
OBLIGATIONS OF SUPPLIER AND ITS AFFILIATES ARE TO TENDER PERFORMANCE AND THAT
ITS ABILITY TO PERFORM WILL BE, OR MAY BE, ADVERSELY AFFECTED BY THE BUYERS’ OR
FAIRPOINT’S FAILURE TO PERFORM ITS OBLIGATIONS DESCRIBED IN SECTION 2.8. 
SUPPLIER FURTHER AGREES THAT IT AND ITS AFFILIATES SHALL PERFORM THE TRANSITION
SERVICES (I) IN COMPLIANCE WITH APPLICABLE LAW AND ANY GOVERNMENTAL OR
REGULATORY REQUIREMENTS AND (II) WITH THE SAME OVERALL STANDARDS OF QUALITY,
TIMELINESS AND EFFICIENCY AS SUCH SERVICES ARE THEN BEING PROVIDED BY SUPPLIER’S
AFFILIATES TO VERIZON NEW ENGLAND INC. TAKING INTO ACCOUNT REASONABLE
FLUCTUATIONS THAT OCCUR FROM MONTH TO MONTH.


7.2           SUPPLIER COOPERATION.  SUPPLIER SHALL, AND SHALL CAUSE ITS
AFFILIATES TO, USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH FAIRPOINT
AND ITS AFFILIATES, AND TO PERFORM, IN A TIMELY FASHION, ITS OBLIGATIONS PRIOR
TO THE CLOSING DATE AND AFTER THE CLOSING DATE; PROVIDED, THAT SUCH EFFORTS
SHALL NOT REQUIRE SUPPLIER AND ITS AFFILIATES TO (X) INCUR ADDITIONAL EXPENSES,
OBLIGATIONS OR LIABILITIES OTHER THAN AS EXPRESSLY REQUIRED HEREIN, (Y)
DISPROPORTIONABLY OR UNREASONABLY INTERFERE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, WITH THE CONDUCT OF THE VERIZON BUSINESS OR (Z) BE INCONSISTENT WITH
THE EXPRESS TERMS OF THIS AGREEMENT OR ANY SCHEDULE HERETO.


7.3           CORRECTION.  IN THE EVENT SUPPLIER FAILS TO DELIVER THE TRANSITION
SERVICES IN ANY MATERIAL RESPECT IN ACCORDANCE WITH THIS AGREEMENT, SUPPLIER
SHALL, AT ITS EXPENSE,

19


--------------------------------------------------------------------------------



RESOLVE ANY SUCH DISCREPANCIES AS PROMPTLY AS REASONABLY PRACTICABLE, GIVEN THE
NATURE AND SEVERITY OF THE MATTER AT ISSUE. SUPPLIER SHALL KEEP FAIRPOINT AND
BUYERS INFORMED REGARDING THE STATUS OF ITS ACTIONS TO RESOLVE SUCH
DISCREPANCIES AND THE RESOLUTION THEREOF.


ARTICLE VIII


PERSONNEL AND SYSTEMS
PROVIDING TRANSITION SERVICES


8.1           PERSONNEL.  SUPPLIER AND ITS AFFILIATES SHALL HAVE THE SOLE AND
EXCLUSIVE RESPONSIBILITY FOR SELECTING AND MANAGING THEIR PERSONNEL WHO PROVIDE
TRANSITION SERVICES AND SHALL SUPERVISE THEM IN CONNECTION WITH THE PERFORMANCE
OF TRANSITION SERVICES.  SUCH PERSONNEL SHALL BE QUALIFIED, IN THE REASONABLE
OPINION OF SUPPLIER, FOR THE TASKS TO WHICH THEY ARE ASSIGNED.  SUPPLIER OR ITS
AFFILIATES SHALL PAY AND BE RESPONSIBLE FOR ALL WAGES, SALARY OR OTHER
COMPENSATION, TAXES, INSURANCE AND, EXCEPT AS EXPRESSLY SPECIFIED HEREIN OR IN
ANY SCHEDULE OR SEPARATE AGREEMENT, OTHER COSTS AND EXPENSES WITH RESPECT TO
SUCH PERSONNEL.


8.2           INTELLECTUAL PROPERTY, EQUIPMENT AND SYSTEMS.  SUPPLIER AND ITS
AFFILIATES SHALL HAVE THE SOLE AND EXCLUSIVE RESPONSIBILITY AND DISCRETION TO
SELECT AND PROVIDE THE INTELLECTUAL PROPERTY, EQUIPMENT AND SYSTEMS NECESSARY TO
DELIVER THE TRANSITION SERVICES, PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
AFFECT THE SUPPLIER’S OBLIGATION TO COMPLY WITH ANY SPECIFIED SERVICE LEVEL AND
THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT.


ARTICLE IX


INTENTIONALLY OMITTED


ARTICLE X


EMPLOYMENT OF CONTRACTORS OR THIRD PARTIES

10.1         Subcontractors.  To the extent that Supplier or any of its
Affiliates determines that it is desirable for any reason in their sole
discretion, Supplier may contract with reasonably-qualified third parties to
provide any or all Transition Services to the Buyers for the remainder of the
term and (ii) further, if in the judgment of counsel for Supplier, any
requirement of law precludes Supplier from performing any Transition Service or
performing any of its obligations of this Agreement, Supplier may assign the

20


--------------------------------------------------------------------------------



PERFORMANCE OF THOSE OBLIGATIONS TO A REASONABLY-QUALIFIED THIRD PARTY SELECTED
BY SUPPLIER IN ITS REASONABLE DISCRETION.


10.2                           SUBCONTRACTOR PAYMENTS.  SUPPLIER SHALL REMAIN
FULLY RESPONSIBLE FOR ITS PERFORMANCE OF THIS AGREEMENT IN ACCORDANCE WITH ITS
TERMS, INCLUDING ANY OBLIGATIONS IT PERFORMS THROUGH THIRD PARTIES, AND SUPPLIER
SHALL BE SOLELY RESPONSIBLE FOR ALL PAYMENTS DUE TO THIRD PARTIES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, AMOUNTS DUE FROM SUPPLIER AND ITS
AFFILIATES TO THEIR SUBCONTRACTORS SHALL NOT BE INCLUDED IN THE THIRD-PARTY
VENDOR COSTS TO THE EXTENT SUCH AMOUNTS ARE FOR SERVICES THAT ARE DUPLICATIVE OF
SERVICES FOR WHICH SUPPLIER IS CHARGING BUYERS OR FAIRPOINT ANY FEE.

ARTICLE XI

SINGLE POINT OF CONTACT; DISPUTE RESOLUTION


11.1                           SINGLE POINT OF CONTACT.  FAIRPOINT AND SUPPLIER
SHALL EACH APPOINT A PERSON WHO SHALL BE AVAILABLE TO RECEIVE COMMUNICATIONS AND
COORDINATE RESPONSES TO QUESTIONS AND CONCERNS ON BEHALF OF THEIR RESPECTIVE
PARTIES AND THEIR AFFILIATES WITH RESPECT TO THIS AGREEMENT OR THE TRANSITION
SERVICES, INCLUDING BILLING AND OPERATIONAL MATTERS (“SINGLE POINT OF
CONTACT”).  EXCEPT IN RESPECT OF THE ACTIVITIES OF THE CUTOVER PLANNING
COMMITTEE OR THE TEAM LEADERS DESCRIBED IN SECTION 4.1, OR UNLESS OTHERWISE
AUTHORIZED IN WRITING OR SET FORTH IN THE POLICIES AND PROCEDURES OF SUPPLIER OR
ITS AFFILIATES OR AS SPECIFIED ON ANY SCHEDULE HERETO, FAIRPOINT AND SUPPLIER
AGREE THAT THEIR REPRESENTATIVES AND EMPLOYEES SHALL NOT CONTACT ANY
REPRESENTATIVES OF THE OTHER PARTY, OTHER THAN THE DESIGNATED SINGLE POINT OF
CONTACT.  NOTWITHSTANDING THE PROVISIONS OF THIS ARTICLE XI, IN THE EVENT OF ANY
NETWORK OR SERVICE OUTAGE OR OTHER SIMILAR EMERGENCY RELATING TO ANY TRANSITION
SERVICE, A PARTY SHALL ATTEMPT TO CONTACT THE SINGLE POINT OF CONTACT OF THE
OTHER PARTY, BUT MAY ALSO DIRECTLY CONTACT THAT PERSON MOST ABLE TO RESOLVE THE
EMERGENCY EXPEDITIOUSLY.


11.2                           DISPUTE RESOLUTION.  THE SINGLE POINTS OF CONTACT
SHALL MEET AS OFTEN AS REASONABLY NECESSARY IN AN EFFORT TO RESOLVE DISPUTES
WITHOUT THE NECESSITY OF ANY FORMAL PROCEEDING RELATING THERETO.  IF THE SINGLE
POINTS OF CONTACT DO NOT RESOLVE A DISPUTE WITHIN 30 CALENDAR DAYS, THEN EITHER
PARTY MAY ESCALATE THE DISPUTE TO ITS SENIOR EXECUTIVE OFFICER.  IF SUCH DISPUTE
CANNOT BE RESOLVED BY THE SENIOR EXECUTIVE OFFICERS OF THE PARTIES WITHIN 10
DAYS AFTER INITIATION OF DISCUSSIONS, EITHER PARTY MAY INITIATE FORMAL
PROCEEDINGS AS PERMITTED BY THIS AGREEMENT. THE FOREGOING REQUIREMENTS AND
LIMITATIONS SHALL NOT, HOWEVER, PREVENT A PARTY FROM: (I) SEEKING INJUNCTIVE
RELIEF IN CIRCUMSTANCES PERMITTED BY THIS AGREEMENT, OR (II) TERMINATING THIS
AGREEMENT (IN WHOLE OR IN PART) IN ACCORDANCE WITH ARTICLE XIV.

21


--------------------------------------------------------------------------------


ARTICLE XII

POLICIES, PROCEDURES AND TRAINING


12.1                           POLICIES AND PROCEDURES.  SUPPLIER AND ITS
AFFILIATES AGREE TO FOLLOW AND ABIDE BY ALL COMMERCIALLY-REASONABLE WRITTEN
POLICIES AND PROCEDURES PROVIDED BY FAIRPOINT OR BUYERS FROM TIME TO TIME IN
CONNECTION WITH THE PROVISION OF TRANSITION SERVICES WITH RESPECT TO ACCESS TO
FAIRPOINT’S OR ITS AFFILIATES’ SYSTEMS OR PREMISES, TO THE EXTENT THAT SUCH
POLICIES AND PROCEDURES DO NOT CONFLICT WITH THE REQUIREMENTS OF THIS AGREEMENT
OR ANY SCHEDULE HERETO.  FAIRPOINT AND ITS AFFILIATES AGREE TO FOLLOW AND ABIDE
BY ALL COMMERCIALLY-REASONABLE WRITTEN POLICIES AND PROCEDURES PROVIDED BY
SUPPLIER FROM TIME TO TIME IN CONNECTION WITH THE PROVISION OF TRANSITION
SERVICES WITH RESPECT TO (I) PROVISION OF DATA BY FAIRPOINT, BUYERS OR THEIR
AFFILIATES TO SUPPLIER OR ITS AFFILIATES, (II) BUYERS’ ACCESS TO OR USE OF ANY
SUPPLIER OR AFFILIATE COMPUTER SUPPORT SYSTEMS AND (III) PLANT WORK AND
RIGHT-OF-ACCESS RULES AS FURTHER DESCRIBED IN ARTICLE XX, ALL TO THE EXTENT THAT
SUCH POLICIES AND PROCEDURES DO NOT CONFLICT WITH THE REQUIREMENTS OF ANY
SCHEDULE HERETO, IT BEING UNDERSTOOD THAT THE POLICIES APPLICABLE TO VERIZON NEW
ENGLAND INC. AS OF THE CLOSING DATE SHALL BE DEEMED TO BE COMMERCIALLY
REASONABLE.


12.2                           TRAINING.  TO THE EXTENT THAT A PARTY DEEMS
REASONABLY NECESSARY, THE OTHER PARTY SHALL MAKE ITS EMPLOYEES OR
REPRESENTATIVES REASONABLY AVAILABLE FOR TRAINING WITH RESPECT TO ITS POLICIES
AND PROCEDURES, AT TIMES AND LOCATIONS MUTUALLY AGREED UPON BY THE PARTIES.  THE
PARTIES MAY CHARGE A FEE FOR SUCH TRAINING CONSISTENT WITH THE PROVISIONS OF
SECTION 2.3 HEREOF.


12.3                           NO WARRANTY.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT SUPPLIER AND ITS AFFILIATES ARE NOT GENERALLY IN THE BUSINESS OF PROVIDING
COMMERCIAL TRANSITION SERVICES, AND ACCORDINGLY, NEITHER SUPPLIER NOR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION OR WARRANTY THAT ANY POLICIES, PROCEDURES OR
TRAINING MATERIALS SHALL BE COMPLETE, ACCURATE OR SUITABLE FOR FAIRPOINT’S OR
THE BUYERS’ PURPOSES, NOR SHALL SUPPLIER BE REQUIRED TO REVISE SUCH POLICIES,
PROCEDURES OR TRAINING MATERIALS FOR ANY REASON.

ARTICLE XIII

TERM


13.1                           TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS
OF THE DATE FIRST WRITTEN ABOVE AND SHALL EXPIRE WITHOUT NOTICE UPON THE EARLIER
OF: (I) THE DATE THAT A TERMINATION PURSUANT TO SECTION 14.1 BECOMES EFFECTIVE,
OR (II) THE DATE IDENTIFIED IN A CUTOVER DATE

22


--------------------------------------------------------------------------------



NOTICE DELIVERED BY SUPPLIER PURSUANT TO SECTION 13.6 HEREOF, AFTER RECEIPT OF A
NOTICE OF READINESS FOR CUTOVER DESCRIBED IN SECTION 13.2 HEREOF, WHICH DATE
SHALL BE IN THE MONTH OF JANUARY, MARCH, MAY, JULY, SEPTEMBER OR NOVEMBER
IMMEDIATELY FOLLOWING THE 15-MONTH ANNIVERSARY OF THE CLOSING DATE, OR (III) IN
RESPECT OF EARLY TERMINATION OF THE SCHEDULE A SERVICES, SCHEDULE C AND SCHEDULE
D SERVICES, (TERMINATING AT THE SAME TIME) THE DATE IDENTIFIED IN A CUTOVER DATE
NOTICE DELIVERED BY SUPPLIER PURSUANT TO SECTION 13.6 HEREOF AFTER RECEIPT OF A
NOTICE OF READINESS FOR CUTOVER DESCRIBED IN SECTION 13.3 HEREOF, WHICH DATE
SHALL BE IN THE MONTH OF JANUARY, MARCH, MAY, JULY, SEPTEMBER OR NOVEMBER, OR
(IV) IN RESPECT OF EARLY TERMINATION OF THE SCHEDULE A SERVICES AND SCHEDULE D
SERVICES ONLY (WITHOUT TERMINATION OF SCHEDULE C SERVICES), THE DATE IDENTIFIED
IN A CUTOVER NOTICE DELIVERED BY SUPPLIER PURSUANT TO SECTION 13.6 HEREOF AFTER
RECEIPT OF A NOTICE OF READINESS FOR CUTOVER DESCRIBED IN SECTION 13.4, WHICH
DATE SHALL BE IN THE MONTH OF JANUARY, MARCH, MAY, JULY, SEPTEMBER OR NOVEMBER,
OR (V) IN RESPECT OF EARLY TERMINATION OF THE SCHEDULE C SERVICES ONLY (WITHOUT
TERMINATION OF SCHEDULE A SERVICES OR SCHEDULE D SERVICES) THE DATE IDENTIFIED
IN A CUTOVER NOTICE DELIVERED BY SUPPLIER PURSUANT TO SECTION 13.6 HEREOF AFTER
RECEIPT OF A NOTICE OF READINESS FOR CUTOVER DESCRIBED IN SECTION 13.5, WHICH
DATE SHALL BE IN THE MONTH OF JANUARY, MARCH, MAY, JULY, SEPTEMBER OR NOVEMBER. 
SUPPLIER AND ITS AFFILIATES SHALL COMMENCE PROVIDING TRANSITION SERVICES
DESCRIBED ON SCHEDULES A, C AND D ON THE CLOSING DATE OF THE MERGER AND, UPON
RECEIPT OF THE INITIAL PAYMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND
OF THE CUTOVER PLAN SHALL PROVIDE EACH TRANSITION SERVICE FOR THE REMAINDER OF
THE TERM HEREOF.


13.2                           FULL TERM CUTOVER NOTICE.  UNLESS THIS AGREEMENT
IS EARLIER TERMINATED PURSUANT TO THE PROVISIONS OF ARTICLE XIV OR PURSUANT TO
THE PROVISIONS OF SECTIONS 13.3, 13.4 OR 13.5, AT LEAST 60 CALENDAR DAYS PRIOR
TO THE 15-MONTH ANNIVERSARY OF THE CLOSING DATE, SURVIVING CORPORATION SHALL
DELIVER TO SUPPLIER EITHER (I) AN IRREVOCABLE “NOTICE OF READINESS FOR CUTOVER”,
WHICH SHALL INCLUDE A REPRESENTATION TO THE EFFECT THAT SURVIVING CORPORATION OR
BUYERS HAVE MADE ARRANGEMENTS TO OPERATE THE SPINCO BUSINESS WITHOUT ANY
TRANSITION SERVICES FROM SUPPLIER OR HAVE ENGAGED A THIRD PARTY TO PROVIDE SUCH
SERVICES, OR (II) AN IRREVOCABLE “NOTICE OF INTENTION TO HOLDOVER” WHICH SHALL
INCLUDE A REPRESENTATION TO THE EFFECT THAT EITHER THE SURVIVING CORPORATION AND
THE BUYERS HAVE NOT MADE ARRANGEMENTS TO OPERATE THE SPINCO BUSINESS WITHOUT ANY
TRANSITION SERVICES FROM SUPPLIER AND HAVE NOT ENGAGED A THIRD PARTY TO PROVIDE
SUCH SERVICES.  SURVIVING CORPORATION SHALL ALSO DELIVER TO SUPPLIER A NOTICE OF
READINESS FOR CUTOVER, AT SUCH TIME AS SURVIVING CORPORATION IS PREPARED TO END
A HOLDOVER PERIOD AS DESCRIBED IN SECTION 14.2.


13.3                           NOTICE OF READINESS FOR EARLY CUTOVER  IN RESPECT
OF SCHEDULE A, SCHEDULE C AND SCHEDULE D SERVICES. SURVIVING CORPORATION MAY AT
ANY TIME AFTER THE LATER OF THE 13 MONTH ANNIVERSARY OF THE DATE HEREOF AND THE
1 MONTH ANNIVERSARY OF THE CLOSING DATE, DELIVER TO SUPPLIER AN IRREVOCABLE
“NOTICE OF READINESS FOR CUTOVER” IN

23


--------------------------------------------------------------------------------



RESPECT OF SCHEDULE A, SCHEDULE C AND SCHEDULE D SERVICES (TO BE TERMINATED ON
THE SAME DATE), WHICH NOTICE SHALL INCLUDE A REPRESENTATION TO THE EFFECT THAT
SURVIVING CORPORATION OR BUYERS HAVE MADE ARRANGEMENTS TO OPERATE THE SPINCO
BUSINESS WITHOUT ANY SCHEDULE A, SCHEDULE C AND SCHEDULE D SERVICES FROM
SUPPLIER OR HAVE ENGAGED A THIRD PARTY TO PROVIDE SUCH SERVICES. THE EFFECTIVE
DATE FOR ANY SUCH NOTICE OF READINESS FOR CUTOVER SHALL BE DEEMED TO BE THE LAST
CALENDAR DAY OF THE MONTH IN WHICH SUCH NOTICE IS RECEIVED BY SUPPLIER (THE
“NOTICE EFFECTIVE DATE”)


13.4                           NOTICE OF READINESS FOR EARLY CUTOVER IN RESPECT
OF SCHEDULE A SERVICES AND SCHEDULE D SERVICES ONLY.  SURVIVING CORPORATION MAY
AT ANY TIME AFTER  THE LATER OF THE 13 MONTH ANNIVERSARY OF THE DATE HEREOF AND
THE 1 MONTH ANNIVERSARY OF THE CLOSING DATE, DELIVER TO SUPPLIER AN IRREVOCABLE
“NOTICE OF READINESS FOR CUTOVER” IN RESPECT OF SCHEDULE A SERVICES AND SCHEDULE
D SERVICES ONLY (IT BEING UNDERSTOOD THAT IN SUCH CASE, SCHEDULE C SERVICES
SHALL CONTINUE AFTER TERMINATION OF SCHEDULE A SERVICES AND SCHEDULE D
SERVICES), WHICH NOTICE SHALL INCLUDE A REPRESENTATION TO THE EFFECT THAT
SURVIVING CORPORATION OR BUYERS HAVE MADE ARRANGEMENTS TO OPERATE THE SPINCO
BUSINESS WITHOUT ANY SCHEDULE A SERVICES AND SCHEDULE D SERVICES FROM SUPPLIER
OR HAVE ENGAGED A THIRD PARTY TO PROVIDE SUCH SERVICES.  THE EFFECTIVE DATE FOR
ANY SUCH NOTICE OF READINESS FOR CUTOVER SHALL BE DEEMED TO BE THE LAST CALENDAR
DAY OF THE MONTH IN WHICH SUCH NOTICE IS RECEIVED BY SUPPLIER (THE “NOTICE
EFFECTIVE DATE”)


13.5                           NOTICE OF READINESS FOR EARLY CUTOVER IN RESPECT
OF SCHEDULE C SERVICES ONLY.  SURVIVING CORPORATION MAY AT ANY TIME AFTER  THE
LATER OF THE 13 MONTH ANNIVERSARY OF THE DATE HEREOF AND THE 1 MONTH ANNIVERSARY
OF THE CLOSING DATE, DELIVER TO SUPPLIER AN IRREVOCABLE “NOTICE OF READINESS FOR
CUTOVER” IN RESPECT OF SCHEDULE C SERVICES ONLY (IT BEING UNDERSTOOD THAT IN
SUCH CASE, SCHEDULE A SERVICES AND SCHEDULE D SERVICES SHALL CONTINUE AFTER
TERMINATION OF SCHEDULE C SERVICES), WHICH NOTICE SHALL INCLUDE A REPRESENTATION
TO THE EFFECT THAT SURVIVING CORPORATION OR BUYERS HAVE MADE ARRANGEMENTS TO
OPERATE THE SPINCO BUSINESS WITHOUT ANY SCHEDULE C SERVICES FROM SUPPLIER OR
HAVE ENGAGED A THIRD PARTY TO PROVIDE SUCH SERVICES. . THE EFFECTIVE DATE FOR
ANY SUCH NOTICE OF READINESS FOR CUTOVER SHALL BE DEEMED TO BE THE LAST CALENDAR
DAY OF THE MONTH IN WHICH SUCH NOTICE IS RECEIVED BY SUPPLIER (THE “NOTICE
EFFECTIVE DATE”)


13.6                           CUTOVER DATE NOTICE.  WITHIN 10 CALENDAR DAYS OF
SUPPLIER’S RECEIPT OF A NOTICE OF READINESS FOR CUTOVER DESCRIBED IN SECTION
13.2, SUPPLIER SHALL DELIVER TO SURVIVING CORPORATION A “CUTOVER DATE NOTICE”
IDENTIFYING THE SPECIFIC DATE FOR CUTOVER AND TERMINATION OF ALL TRANSITION
SERVICES.  SUPPLIER SHALL ALSO DELIVER A CUTOVER DATE NOTICE TO SURVIVING
CORPORATION IN CONNECTION WITH ANY TERMINATION PURSUANT TO THE PROVISIONS OF
SECTION 14.1(B),(C) OR 14.2.  IN RESPECT OF ANY CUTOVER DATE NOTICE DELIVERED
AFTER RECEIPT OF A NOTICE OF READINESS FOR CUTOVER PURSUANT TO SECTION 13.3,
13.4 OR 13.5 ABOVE, THE CUTOVER DATE SHALL BE A DATE WHICH IS NOT EARLIER THAN
50 DAYS NOR LATER

24


--------------------------------------------------------------------------------



THAN 90 DAYS AFTER THE NOTICE EFFECTIVE DATE IF SUCH DATE IS IN THE MONTH OR
JANUARY, MARCH, MAY, JULY, SEPTEMBER OR NOVEMBER.  IF THE DATE REQUIRED BY THE
IMMEDIATELY PRECEDING SENTENCE IS NOT IN ONE OF THE NAMED MONTHS, THEN CUTOVER
DATE SHALL BE WITHIN THE NEXT CALENDAR MONTH.  IN DETERMINING IN ITS REASONABLE
DISCRETION THE SPECIFIC CUTOVER DATE TO INCLUDE IN A CUTOVER DATE NOTICE, IN
ADDITION TO OTHER FACTORS, SUPPLIER SHALL CONSIDER SUPPLIER’S AFFILIATES
MONTH-END FINANCIAL DATA PROCESSING AND THE LAST REGULAR MONTHLY BILL CYCLE. 
THE DATE ON WHICH THE CUTOVER AND TERMINATION OF ALL REMAINING TRANSITION
SERVICES TO ANY PART OF THE SPINCO BUSINESS OCCURS SHALL BE REFERRED TO AS THE
“FINAL CUTOVER DATE.”

ARTICLE XIV

TERMINATION


14.1                           TERMINATION OF AGREEMENT.


(A)          THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON THE TERMINATION
OF THE MERGER AGREEMENT.


(B)         SUPPLIER MAY TERMINATE THIS AGREEMENT AT: (I) FOR NON-PAYMENT OF ANY
FEE OR AMOUNT DUE UNDER THIS AGREEMENT WHICH IS NOT DISPUTED OR WAS DISPUTED IN
BAD FAITH AFTER PROVIDING AT LEAST 30 DAYS PRIOR WRITTEN NOTICE TO FAIRPOINT TO
CURE OR (II) AFTER A CHANGE OF CONTROL (OTHER THAN PURSUANT TO THE TRANSACTIONS
CONTEMPLATED BY THE DISTRIBUTION AGREEMENT OR THE MERGER AGREEMENT).  A
TERMINATION PURSUANT TO THIS SECTION SHALL BE EFFECTIVE ON THE DATE IDENTIFIED
IN A CUTOVER DATE NOTICE DELIVERED BY SUPPLIER, WHICH DATE SHALL BE IN THE MONTH
OF JANUARY, MARCH, MAY, JULY, SEPTEMBER OR NOVEMBER IMMEDIATELY FOLLOWING THE
EXPIRATION OF THE 30-DAY CURE PERIOD OR CHANGE OF CONTROL DESCRIBED ABOVE.


(C)          FAIRPOINT MAY TERMINATE THIS AGREEMENT FOR A MATERIAL BREACH AFTER
PROVIDING THE SUPPLIER AT LEAST 60 DAYS PRIOR WRITTEN NOTICE AND A REASONABLE
OPPORTUNITY TO CURE.  A TERMINATION PURSUANT TO THIS SECTION SHALL BE EFFECTIVE
ON THE DATE IDENTIFIED IN A CUTOVER DATE NOTICE DELIVERED BY SUPPLIER, WHICH
DATE SHALL BE IN THE MONTH OF JANUARY, MARCH, MAY, JULY, SEPTEMBER OR NOVEMBER
IMMEDIATELY FOLLOWING THE EXPIRATION OF THE 60-DAY CURE PERIOD DESCRIBED ABOVE.


(D)         THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON THE FINAL CUTOVER
DATE.

25


--------------------------------------------------------------------------------



14.2                           POST EXPIRATION CONTINUATION OF SERVICES.  BUYERS
AND FAIRPOINT ACKNOWLEDGE AND AGREE THAT BUYERS MUST BE PREPARED TO PERFORM, OR
HAVE OTHER THIRD PARTIES PERFORM ON THEIR BEHALF, ALL OF THE REMAINING
TRANSITION SERVICES WITHOUT INTERRUPTION UPON THE CUTOVER.  SUPPLIER AGREES TO
REASONABLY COOPERATE IN SUCH PLANNING AND PREPARATION AND TO REASONABLY
COOPERATE IN THE TRANSITION OF THE REMAINING TRANSITION SERVICES TO THE BUYERS,
SURVIVING CORPORATION OR THEIR DESIGNEE, INCLUDING BY PERFORMING THE TASKS
ASSIGNED TO IT IN THE CUTOVER PLAN.  IF AT THE TIME FOR TERMINATION, THE BUYERS
HAVE NOT MADE ARRANGEMENTS TO OPERATE THE SPINCO BUSINESS WITHOUT ANY REMAINING
TRANSITION SERVICES FROM SUPPLIER OR HAVE NOT ENGAGED A THIRD PARTY TO PROVIDE
SUCH SERVICES, AND AFTER THE TIME FOR TERMINATION, THE BUYERS CONTINUE TO
RECEIVE ANY OF THE REMAINING TRANSITION SERVICES FOR ANY REASON, THEN THE
PARTIES AGREE THAT SUPPLIER AND ITS AFFILIATES SHALL CONTINUE TO PROVIDE ALL
SUCH TRANSITION SERVICES, UNTIL (I) SUCH TIME AS BUYERS CAN TRANSITION OFF ALL
OF TRANSITION SERVICES AND (II) THE EFFECTIVE DATE OF TERMINATION AS DESCRIBED
HEREAFTER (“HOLDOVER PERIOD”).  THE HOLDOVER PERIOD SHALL END AND THE EFFECTIVE
DATE OF TERMINATION SHALL BE ON THE DATE IDENTIFIED IN A CUTOVER DATE NOTICE
DELIVERED BY SUPPLIER, WHICH DATE SHALL BE IN  THE MONTH OF JANUARY, MARCH, MAY,
JULY, SEPTEMBER OR NOVEMBER WHICH IS AT LEAST 30 CALENDAR DAYS FOLLOWING RECEIPT
BY SUPPLIER OF BUYERS’ NOTICE OF READINESS FOR CUTOVER.


14.3                           SURVIVAL.  THE FOLLOWING PROVISIONS WILL SURVIVE
ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY OR ALL OF
THE TRANSITION SERVICES: ARTICLE II (“TRANSITION SERVICES”), ARTICLE V
(“THIRD-PARTY INTELLECTUAL PROPERTY”), ARTICLE VI (“PAYMENT FOR TRANSITION
SERVICES”), ARTICLE IX (“NON-SOLICITATION OF EMPLOYEES”), ARTICLE XV
(“LIMITATION ON LIABILITIES”), ARTICLE XVI (“INDEMNIFICATION”), ARTICLE XVIII
(“RECORDS; ACCESS”), ARTICLE XIX (“DISPUTE RESOLUTION”), ARTICLE XXII
(“MISCELLANEOUS”) AND THIS ARTICLE XIV (“TERMINATION”).

ARTICLE XV

LIMITATION ON LIABILITIES


15.1                           LIMITATION ON LIABILITIES.  EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE XV, THE LIABILITY OF SUPPLIER AND ITS AFFILIATES ON THE
ONE HAND, AND OF FAIRPOINT, SURVIVING CORPORATION, THE BUYERS OR THEIR
AFFILIATES ON THE OTHER HAND, ARISING OUT OF OR RELATING TO THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION ON ACCOUNT OF PERFORMANCE OR NONPERFORMANCE OF
OBLIGATIONS HEREUNDER, REGARDLESS OF THE FORM OF THE CAUSE OF ACTION, WHETHER IN
CONTRACT, TORT (INCLUDING WITHOUT LIMITATION GROSS NEGLIGENCE), STATUTE OR
OTHERWISE, SHALL IN NO EVENT EXCEED:  (I) WITH RESPECT TO SUPPLIER’S LIABILITY,
THE SUM OF THE AMOUNTS PAID TO SUPPLIER DURING THE TERM CONTEMPLATED HEREBY
(EXCLUDING SCHEDULE C AND SCHEDULE D THIRD-PARTY VENDOR COSTS AND TAXES) UNDER
THIS AGREEMENT DURING THE TERM AT THE TIME THE LIABILITY ARISES UNDER THIS
AGREEMENT AND (II) WITH RESPECT TO BUYERS’

26


--------------------------------------------------------------------------------



LIABILITY, FAIRPOINT’S OR SURVIVING CORPORATION’S LIABILITY, THE SUM OF THE
AMOUNTS PAYABLE TO SUPPLIER WERE THIS AGREEMENT TO CONTINUE IN EFFECT FOR THE
ENTIRE 15-MONTH TERM CONTEMPLATED HEREBY.


15.2                           NO WARRANTIES; NO SPECIAL DAMAGES.  SUPPLIER AND
ITS AFFILIATES MAKE NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE TRANSITION SERVICES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE XV, IN NO EVENT SHALL ANY PARTY OR ANY OF THEIR
AFFILIATES BE LIABLE HEREUNDER FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND ARISING FROM THE BREACH OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS OR BUSINESS
INTERRUPTION.


15.3                           EXCEPTIONS TO LIMITATIONS.  NOTWITHSTANDING
SECTIONS 15.1 AND 15.2 ABOVE, THE CAPS ON THE AMOUNT OF LIABILITY AND THE
LIMITATIONS ON TYPE OF LIABILITY DESCRIBED THEREIN SHALL NOT APPLY TO: (I) THE
WILLFUL MISCONDUCT OF A PARTY, (II) ANY VIOLATION BY SUPPLIER OF SECTION 2.9,
(III) THIRD PARTY INDEMNITY OBLIGATIONS PURSUANT TO ARTICLE XVI BELOW, OR (IV)
ANY VIOLATION OF SECTION 22.15.

ARTICLE XVI

INDEMNIFICATION


16.1                           INDEMNIFICATION BY SURVIVING CORPORATION. 
FAIRPOINT AND, AFTER THE CLOSING DATE, THE SURVIVING CORPORATION AND BUYERS
SHALL, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS SUPPLIER AND ITS
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, “SUPPLIER INDEMNITEES”) FROM AND AGAINST ANY EXPENSE,
CLAIM, LOSS OR DAMAGE (INCLUDING COURT COSTS AND REASONABLE ATTORNEY’S FEES)
(“LOSSES”) SUFFERED OR INCURRED BY ANY OF THE SUPPLIER INDEMNITEES IN CONNECTION
WITH ANY THIRD-PARTY CLAIMS AGAINST ANY OF THE SUPPLIER INDEMNITEES ARISING FROM
OR RELATING TO:


(A)          ALL CLAIMS FOR BODILY INJURY TO PERSONS OR PHYSICAL DAMAGE TO
TANGIBLE PERSONAL OR REAL PROPERTY FOR WHICH FAIRPOINT (AND AFTER THE CLOSING
DATE SURVIVING CORPORATION AND BUYERS) ARE LEGALLY LIABLE TO THAT THIRD PARTY,
EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE OR INTENTIONAL MISCONDUCT OF
SUPPLIER INDEMNITEES;

27


--------------------------------------------------------------------------------



(B)         ALL CLAIMS ARISING FROM A VIOLATION OF ANY FEDERAL, STATE, LOCAL OR
FOREIGN LAW, RULE, REGULATION OR ORDER APPLICABLE TO FAIRPOINT BY FAIRPOINT;


(C)          ALL CLAIMS FOR ANY TAX OWED BY SURVIVING CORPORATION AND BUYERS
UNDER ARTICLE XVII (INCLUDING ANY TAX THAT IS THE SUBJECT OF AN EXEMPTION
CERTIFICATE WHICH EXEMPTION IS DETERMINED TO HAVE BEEN INAPPLICABLE IN WHOLE OR
IN PART);


16.2                           INDEMNIFICATION BY SUPPLIER.  SUPPLIER SHALL
INDEMNIFY AND HOLD HARMLESS FAIRPOINT AND AFTER THE CLOSING DATE SURVIVING
CORPORATION AND BUYERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, “FAIRPOINT INDEMNITEES”) FROM AND AGAINST
ANY LOSSES SUFFERED OR INCURRED BY ANY OF THE FAIRPOINT INDEMNITEES IN
CONNECTION WITH ANY THIRD-PARTY CLAIMS AGAINST ANY OF THE FAIRPOINT INDEMNITEES,
ARISING FROM OR RELATING TO:


(A)          ALL CLAIMS FOR BODILY INJURY TO PERSONS OR PHYSICAL DAMAGE TO
TANGIBLE PERSONAL PROPERTY OR REAL PROPERTY FOR WHICH SUPPLIER (AND PRIOR TO THE
CLOSING DATE BUYERS) ARE LEGALLY LIABLE TO THAT THIRD PARTY, EXCEPT TO THE
EXTENT CAUSED BY THE NEGLIGENCE OR INTENTIONAL MISCONDUCT OF FAIRPOINT
INDEMNITEES;


(B)         ALL CLAIMS ARISING FROM A VIOLATION OF ANY FEDERAL, STATE, LOCAL OR
FOREIGN LAW, RULE, REGULATION OR ORDER APPLICABLE TO SUPPLIER BY SUPPLIER; AND


(C)          ALL CLAIMS FOR ANY TAX OWED BY SUPPLIER UNDER ARTICLE XVII.


16.3                           TAX INDEMNIFICATION.  FAIRPOINT AND AFTER THE
CLOSING DATE BUYERS SHALL ALSO JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS
SUPPLIER AND ITS AFFILIATES FROM AND AGAINST ANY TAX OWED TO ANY OF THEM UNDER
ARTICLE XVII (INCLUDING ANY TAX THAT IS THE SUBJECT OF AN EXEMPTION CERTIFICATE
WHICH EXEMPTION IS DETERMINED TO HAVE BEEN INAPPLICABLE IN WHOLE OR IN PART),
PLUS ANY COSTS OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) SUFFERED OR
INCURRED BY SUPPLIER OR ANY AFFILIATE IN DEFENDING ITSELF AGAINST A CLAIM FOR
SUCH TAXES.


16.4                           INDEMNIFICATION PROCEDURE- DEFENSE OF CLAIMS.


(A)          (A)  THIRD PARTY CLAIMS.  IF ANY INDEMNITEE RECEIVES NOTICE OF THE
ASSERTION OF ANY CLAIM OR OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING BY ANY
ENTITY THAT IS NOT EITHER A FAIRPOINT INDEMNITEE OR A SUPPLIER INDEMNITEE (EACH,
A “THIRD PARTY

28


--------------------------------------------------------------------------------



CLAIM”) AGAINST SUCH INDEMNITEE, WITH RESPECT TO WHICH AN INDEMNITOR IS
OBLIGATED TO PROVIDE INDEMNIFICATION UNDER THIS AGREEMENT, THE INDEMNITEE WILL
GIVE SUCH INDEMNITOR PROMPT WRITTEN NOTICE THEREOF, BUT IN ANY EVENT NOT LATER
THAN TEN CALENDAR DAYS AFTER RECEIPT OF NOTICE OF SUCH THIRD PARTY CLAIM,
PROVIDED, HOWEVER, THAT THE FAILURE OF AN INDEMNITEE TO NOTIFY THE INDEMNITOR
WITHIN THE TIME PERIOD SET FORTH HEREIN SHALL ONLY RELIEVE THE INDEMNITOR FROM
ITS OBLIGATION TO INDEMNIFY TO THE EXTENT THAT THE INDEMNITOR IS MATERIALLY
PREJUDICED BY SUCH FAILURE OR DELAY (WHETHER AS A RESULT OF THE FORFEITURE OF
SUBSTANTIVE RIGHTS OR DEFENSES OR OTHERWISE).  UPON RECEIPT OF NOTIFICATION OF A
THIRD PARTY CLAIM, THE INDEMNITOR SHALL BE ENTITLED, UPON WRITTEN NOTICE TO THE
INDEMNITEE, TO ASSUME THE INVESTIGATION AND DEFENSE THEREOF AT SUCH INDEMNITOR’S
EXPENSE WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNITEE, PROVIDED THAT
THE INDEMNITOR SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF ANY THIRD PARTY
CLAIM IN THE EVENT SUCH THIRD PARTY CLAIM IS PRIMARILY FOR INJUNCTIVE RELIEF OR
CRIMINAL PENALTY OF THE INDEMNITEE, AND IN ANY SUCH CASE, THE REASONABLE FEES
AND EXPENSES OF COUNSEL TO THE INDEMNITEE IN CONNECTION WITH SUCH THIRD PARTY
CLAIM SHALL BE CONSIDERED “LOSSES” FOR PURPOSES OF THIS AGREEMENT.  WHETHER OR
NOT THE INDEMNITOR ELECTS TO ASSUME THE INVESTIGATION AND DEFENSE OF ANY THIRD
PARTY CLAIM, THE INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AND
TO PARTICIPATE IN THE INVESTIGATION AND DEFENSE THEREOF; PROVIDED, HOWEVER, THAT
THE INDEMNITEE SHALL PAY THE FEES AND DISBURSEMENTS OF SUCH SEPARATE COUNSEL
UNLESS (1) THE EMPLOYMENT OF SUCH SEPARATE COUNSEL HAS BEEN SPECIFICALLY
AUTHORIZED IN WRITING BY THE INDEMNITOR; (2) THE INDEMNITOR HAS FAILED TO ASSUME
THE DEFENSE OF SUCH THIRD PARTY CLAIM WITHIN 20 CALENDAR DAYS AFTER RECEIPT OF
NOTICE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNITEE; OR
(3) THE NAMED PARTIES TO THE PROCEEDING IN WHICH SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION HAS BEEN ASSERTED INCLUDE BOTH THE INDEMNITOR AND SUCH
INDEMNITEE AND, IN THE REASONABLE JUDGMENT OF COUNSEL TO SUCH INDEMNITEE, THERE
EXISTS ONE OR MORE GOOD FAITH DEFENSES THAT MAY BE AVAILABLE TO THE INDEMNITEE
THAT ARE IN CONFLICT WITH THOSE AVAILABLE TO THE INDEMNITOR OR THAT THE
INDEMNITOR AND INDEMNITEE HAVE ACTUAL MATERIAL CONFLICTING INTERESTS WITH
RESPECT TO SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION.  NOTWITHSTANDING THE
FOREGOING, THE INDEMNITOR SHALL NOT BE LIABLE FOR THE FEES AND DISBURSEMENTS OF
MORE THAN ONE COUNSEL FOR ALL INDEMNITEES IN CONNECTION WITH ANY ONE PROCEEDING
OR ANY SIMILAR OR RELATED PROCEEDINGS ARISING FROM THE SAME GENERAL ALLEGATIONS
OR CIRCUMSTANCES.  WITHOUT THE PRIOR WRITTEN CONSENT OF AN INDEMNITEE, WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, THE INDEMNITOR WILL NOT ENTER
INTO ANY SETTLEMENT OF OR CONSENT TO THE ENTRY OF JUDGMENT IN CONNECTION WITH
ANY THIRD PARTY CLAIM THAT (I) WOULD LEAD TO LIABILITY OR CREATE ANY FINANCIAL
OR OTHER OBLIGATION ON THE PART OF THE INDEMNITEE, (II) DOES NOT CONTAIN, AS AN
UNCONDITIONAL TERM THEREOF, THE RELEASE OF THE INDEMNITEE FROM ALL LIABILITY IN
RESPECT OF SUCH THIRD PARTY CLAIM OR SUCH THIRD PARTY CLAIM IS NOT DISMISSED
AGAINST THE INDEMNITEE WITH PREJUDICE AND WITHOUT THE IMPOSITION OF ANY
FINANCIAL OR OTHER OBLIGATION ON THE INDEMNITEE OR (III) ADMITS THE LIABILITY OR
FAULT OF THE INDEMNITEE (THE “SETTLEMENT REQUIREMENTS”).  IF A SETTLEMENT OFFER
SOLELY FOR MONEY DAMAGES (AND OTHERWISE SATISFYING THE SETTLEMENT REQUIREMENTS)
IS MADE TO RESOLVE A THIRD PARTY CLAIM AND THE

29


--------------------------------------------------------------------------------



INDEMNITOR NOTIFIES THE INDEMNITEE IN WRITING OF THE INDEMNITOR’S WILLINGNESS TO
ACCEPT THE SETTLEMENT OFFER AND PAY THE AMOUNT CALLED FOR BY SUCH OFFER WITHOUT
RESERVATION OF ANY RIGHTS OR DEFENSES AGAINST THE INDEMNITEE AND IF THE
INDEMNITEE FAILS TO CONSENT TO SUCH SETTLEMENT OFFER WITHIN TEN CALENDAR DAYS
AFTER ITS RECEIPT OF SUCH NOTICE, INDEMNITEE MAY CONTINUE TO CONTEST SUCH CLAIM,
FREE OF ANY PARTICIPATION BY THE INDEMNITOR, AND THE AMOUNT OF ANY ULTIMATE
LIABILITY WITH RESPECT TO SUCH THIRD PARTY CLAIM THAT THE INDEMNITOR HAS AN
OBLIGATION TO PAY HEREUNDER SHALL BE LIMITED TO THE LESSER OF (X) THE AMOUNT OF
THE SETTLEMENT OFFER THAT THE INDEMNITEE DECLINED TO ACCEPT PLUS THE LOSSES OF
THE INDEMNITEE RELATING TO SUCH THIRD PARTY CLAIM THROUGH THE DATE OF ITS
REJECTION OF THE SETTLEMENT OFFER OR (Y) THE AGGREGATE LOSSES OF THE INDEMNITEE
WITH RESPECT TO SUCH CLAIM.  THE PARTY CONTROLLING ANY DEFENSE SHALL KEEP THE
OTHER PARTY ADVISED OF THE STATUS OF SUCH ACTION, SUIT, PROCEEDING OR CLAIM AND
THE DEFENSE THEREOF AND SHALL CONSIDER IN GOOD FAITH ALL REASONABLE
RECOMMENDATIONS MADE BY THE OTHER PARTY WITH RESPECT THERETO.


(B)         DIRECT CLAIMS. ANY CLAIM BY AN INDEMNITEE FOR LOSSES THAT DO NOT
RESULT FROM A THIRD PARTY CLAIM (EACH, A “DIRECT CLAIM”) SHALL BE ASSERTED BY
GIVING THE INDEMNITOR PROMPT WRITTEN NOTICE THEREOF, BUT IN ANY EVENT NOT LATER
THAN 60 CALENDAR DAYS AFTER THE INCURRENCE THEREOF OR SUCH INDEMNITEE’S ACTUAL
KNOWLEDGE OF SUCH EVENT (WHICHEVER IS LATER), PROVIDED, HOWEVER, THAT THE
FAILURE OF AN INDEMNITEE TO NOTIFY THE INDEMNITOR WITHIN THE TIME PERIOD SET
FORTH HEREIN SHALL ONLY RELIEVE THE INDEMNITOR FROM ITS OBLIGATION TO INDEMNIFY
TO THE EXTENT THAT THE INDEMNITOR IS MATERIALLY PREJUDICED BY SUCH FAILURE OR
DELAY (WHETHER AS A RESULT OF THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES
OR OTHERWISE), AND THE INDEMNITOR WILL HAVE A PERIOD OF 30 CALENDAR DAYS WITHIN
WHICH TO RESPOND IN WRITING TO SUCH DIRECT CLAIM.  IF THE INDEMNITOR DOES NOT SO
RESPOND WITHIN SUCH 30 CALENDAR DAY PERIOD, THE INDEMNITOR WILL BE DEEMED TO
HAVE ACCEPTED SUCH CLAIM.  IF THE INDEMNITOR REJECTS SUCH CLAIM, THE INDEMNITEE
WILL BE FREE TO PURSUE SUCH REMEDIES AS MAY BE AVAILABLE TO THE INDEMNITEE ON
THE TERMS AND SUBJECT TO THE PROVISIONS OF THIS ARTICLE XVI.


16.5                           SURVIVING LIABILITY.


(A)          AS OF THE DATE HEREOF AND UNTIL THE CLOSING, FAIRPOINT SHALL BE
LIABLE FOR ANY AMOUNTS OWED TO SUPPLIER AND ITS AFFILIATES PURSUANT TO THIS
AGREEMENT.


(B)         AS OF THE CLOSING AND THEREAFTER, SURVIVING CORPORATION AND BUYERS
SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ANY AMOUNTS OWED TO SUPPLIER AND ITS
AFFILIATES PURSUANT TO THIS AGREEMENT.

30


--------------------------------------------------------------------------------


ARTICLE XVII

TAXES


17.1                           TAXES.  THE BUYERS SHALL PAY SUPPLIER OR ITS
AFFILIATES FOR ANY TAX (EXCEPT INCOME TAXES) LEVIED UPON ANY TRANSITION SERVICE
OR SCHEDULE B SERVICE OR ON SUPPLIER OR AN AFFILIATE WITH RESPECT TO ANY
TRANSITION SERVICE OR SCHEDULE B SERVICE; PROVIDED, HOWEVER, TO THE EXTENT TAX
IS NOT COLLECTED AND REMITTED BY SUPPLIER OR ITS AFFILIATES, BUYERS MAY REMIT
SUCH TAX DIRECTLY TO THE APPROPRIATE GOVERNMENTAL AUTHORITY.  IF THE BUYERS
DETERMINE THAT ANY TRANSITION SERVICE OR SCHEDULE B SERVICE IS EXEMPT FROM A
TAX, THE BUYERS SHALL PROVIDE SUPPLIER WITH A PROPERLY COMPLETED AND TIMELY
EXEMPTION CERTIFICATE FOR EACH JURISDICTION FOR WHICH THE BUYERS ARE CLAIMING AN
EXEMPTION BEFORE SUPPLIER MAY EXCLUDE THE RESPECTIVE TAX FROM THE AMOUNTS
CHARGED THE BUYERS.  SUPPLIER WILL INVOICE THE BUYERS FOR APPLICABLE TAXES WITH
RESPECT TO THE TRANSITION SERVICES IN THE MANNER PROVIDED IN ARTICLE VI.  IF THE
BUYERS DISPUTE ANY INVOICE FOR TAXES OWING IN GOOD FAITH, IT SHALL IMMEDIATELY
NOTIFY SUPPLIER IN WRITING, GIVING THE REASONS FOR THE DISPUTE.  THE BUYERS
SHALL BE RESPONSIBLE FOR AND WILL REIMBURSE SUPPLIER FOR ANY COSTS AND EXPENSES
INCURRED BY SUPPLIER IN CONTESTING THOSE TAXES DISPUTED BY THE BUYERS BEFORE THE
APPROPRIATE GOVERNMENTAL AUTHORITY.  ANY AMOUNT DUE UNDER THIS PARAGRAPH, WHICH
IS NOT PAID WITHIN 30 CALENDAR DAYS THAT IS NOT SUBJECT TO A GOOD FAITH DISPUTE,
SHALL BEAR INTEREST AT THE APPLICABLE RATE UNTIL PAID.  NOTWITHSTANDING THE
FOREGOING, THE BUYERS SHALL NOT BE OBLIGATED FOR, AND SUPPLIER SHALL PAY, ALL
TAXES ON THE INCOME OF SUPPLIER (AND, PRIOR TO THE CLOSING, BUYERS), AND EACH
PARTY SHALL BEAR SOLE RESPONSIBILITY FOR ALL REAL OR PERSONAL PROPERTY-RELATED
TAXES ON ITS OWNED OR LEASED REAL OR PERSONAL PROPERTY (INCLUDING SALES AND USE
TAXES ON SUCH PROPERTY ACQUIRED IN ORDER TO PROVIDE THE TRANSITION SERVICES),
FOR FRANCHISE OR SIMILAR TAXES ON ITS BUSINESS, FOR EMPLOYMENT TAXES ON ITS
EMPLOYEES, AND FOR INTANGIBLE TAXES ON PROPERTY IT OWNS OR LICENSES.

ARTICLE XVIII

RECORDS; ACCESS


18.1                           RECORDS.  SUPPLIER AND ITS AFFILIATES SHALL
MAINTAIN RECORDS WITH RESPECT TO THE TRANSITION SERVICES THAT ARE IN A FORM AND
CONTAIN A LEVEL OF DETAIL SIMILAR TO RECORDS, IF ANY, THAT ARE MAINTAINED IN
PROVIDING SIMILAR SERVICES FOR VERIZON NEW ENGLAND INC. AND THE CONTRIBUTING
COMPANIES (AND IN ANY EVENT CONSISTENT WITH APPLICABLE LAW), FOR A PERIOD OF 1
YEAR AFTER THE TERMINATION OF THIS AGREEMENT OR SUCH LONGER PERIOD AS REQUIRED
BY APPLICABLE LAW.  SUPPLIER SHALL ALSO MAINTAIN RECORDS IN ACCORDANCE WITH
APPLICABLE LAW AND GENERALLY ACCEPTED ACCOUNTING PRINCIPLES TO SUBSTANTIATE
CHARGES FOR THIRD-PARTY INTELLECTUAL PROPERTY AND TAXES FOR A PERIOD OF 18
MONTHS FROM THE DATE OF TERMINATION OR EXPIRATION OF THIS AGREEMENT.  DURING THE
PERIOD IN WHICH SUPPLIER IS REQUIRED TO

31


--------------------------------------------------------------------------------



MAINTAIN SUCH RECORDS, UPON PRIOR WRITTEN REQUEST TO SUPPLIER, BUYERS SHALL HAVE
ACCESS TO SUCH RECORDS DURING NORMAL BUSINESS HOURS OF SUPPLIER OR ITS
APPLICABLE AFFILIATE AT THE PLACE WHERE SUCH RECORDS ARE NORMALLY MAINTAINED.


18.2                           ACCESS TO BOOKS, RECORDS, PERSONNEL.  DURING THE
TERM OF THIS AGREEMENT AND FOR A PERIOD OF 18 MONTHS THEREAFTER, SUPPLIER AND
ITS AFFILIATES SHALL PERMIT BUYERS AND THEIR EMPLOYEES, AUDITORS AND OTHER
REPRESENTATIVES TO HAVE REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE ADVANCE NOTICE, TO BOOKS AND RECORDS AND APPROPRIATE PERSONNEL OF
SUPPLIER AND ITS AFFILIATES, TO THE EXTENT SUCH ACCESS IS REASONABLY REQUESTED
BY BUYERS IN ORDER TO PERMIT THE EVALUATION OF, AND ANY REQUIRED REPORTING,
CERTIFICATIONS AND ATTESTATIONS WITH RESPECT TO, INTERNAL CONTROLS, PROCESSES
AND SYSTEMS IN CONNECTION WITH THE PROVISION OF THE TRANSITION SERVICES FOR
PURPOSES OF COMPLIANCE WITH THE SARBANES-OXLEY ACT OF 2002.

ARTICLE XIX

DISPUTE RESOLUTION


19.1                           GENERAL.  EXCEPT WITH RESPECT TO INJUNCTIVE
RELIEF DESCRIBED BELOW, ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH THEREOF, WHICH SHALL NOT INCLUDE ANY CHALLENGE OR
DISPUTE AS TO THE RATE FOR ANY TRANSITION SERVICE PAYABLE UNDER ARTICLE II OR
SECTION 14.2(B), SHALL ATTEMPT TO BE SETTLED FIRST, BY GOOD FAITH EFFORTS OF THE
PARTIES TO REACH MUTUAL AGREEMENT, AND SECOND, IF MUTUAL AGREEMENT IS NOT
REACHED TO RESOLVE THE DISPUTE, BY FINAL, BINDING ARBITRATION AS SET OUT BELOW.


19.2                           INITIATION.  A PARTY THAT WISHES TO INITIATE THE
DISPUTE RESOLUTION PROCESS SHALL SEND WRITTEN NOTICE TO THE OTHER PARTY WITH A
SUMMARY OF THE CONTROVERSY AND A REQUEST TO INITIATE THESE DISPUTE RESOLUTION
PROCEDURES.  EACH PARTY SHALL APPOINT A KNOWLEDGEABLE, RESPONSIBLE
REPRESENTATIVE WHO HAS THE AUTHORITY TO SETTLE THE DISPUTE, TO MEET AND TO
NEGOTIATE IN GOOD FAITH TO RESOLVE THE DISPUTE.  THE DISCUSSIONS SHALL BE LEFT
TO THE DISCRETION OF THE REPRESENTATIVES WHO MAY UTILIZE OTHER ALTERNATIVE
DISPUTE RESOLUTION PROCEDURES SUCH AS MEDIATION TO ASSIST IN THE NEGOTIATIONS. 
DISCUSSIONS AND CORRESPONDENCE AMONG THE REPRESENTATIVES FOR PURPOSES OF THESE
NEGOTIATIONS (I) SHALL BE TREATED AS CONFIDENTIAL INFORMATION UNDER THE
CONFIDENTIALITY AGREEMENT DEVELOPED FOR PURPOSES OF SETTLEMENT, (II) SHALL BE
EXEMPT FROM DISCOVERY AND PRODUCTION AND (III) SHALL NOT BE ADMISSIBLE IN THE
ARBITRATION DESCRIBED ABOVE OR IN ANY LAWSUIT PURSUANT TO RULE 408 OF THE
FEDERAL RULES OF EVIDENCE.  DOCUMENTS IDENTIFIED IN OR PROVIDED WITH SUCH
COMMUNICATIONS, WHICH ARE NOT PREPARED FOR PURPOSES OF THE NEGOTIATIONS, ARE NOT
SO EXEMPTED AND MAY, IF OTHERWISE ADMISSIBLE, BE ADMITTED IN EVIDENCE IN THE
ARBITRATION OR

32


--------------------------------------------------------------------------------



LAWSUIT.  THE PARTIES AGREE TO PURSUE RESOLUTION UNDER THIS SUBSECTION FOR A
MINIMUM OF 30 CALENDAR DAYS BEFORE REQUESTING ARBITRATION.


19.3                           ARBITRATION REQUEST.  IF THE DISPUTE IS NOT
RESOLVED UNDER THE PRECEDING SUBSECTION WITHIN 30 DAYS OF THE INITIAL WRITTEN
NOTICE, EITHER PARTY MAY DEMAND ARBITRATION BY SENDING WRITTEN NOTICE TO THE
OTHER PARTY.  THE PARTIES SHALL PROMPTLY SUBMIT THE DISPUTE TO THE AMERICAN
ARBITRATION ASSOCIATION FOR RESOLUTION BY A SINGLE NEUTRAL ARBITRATOR ACCEPTABLE
TO BOTH PARTIES, AS SELECTED UNDER THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE DISPUTE SHALL THEN BE ADMINISTERED ACCORDING TO THE AMERICAN
ARBITRATION ASSOCIATION’S COMMERCIAL ARBITRATION RULES, WITH THE FOLLOWING
MODIFICATIONS:  (I) THE ARBITRATION SHALL BE HELD IN A LOCATION MUTUALLY
ACCEPTABLE TO THE PARTIES, AND, IF THE PARTIES DO NOT AGREE, THE LOCATION SHALL
BE NEW YORK CITY, NEW YORK; (II) THE ARBITRATOR SHALL BE LICENSED TO PRACTICE
LAW; (III) THE ARBITRATOR SHALL CONDUCT THE ARBITRATION AS IF IT WERE A BENCH
TRIAL AND SHALL USE, APPLY AND ENFORCE THE FEDERAL RULES OF EVIDENCE AND FEDERAL
RULES OF CIVIL PROCEDURE; (IV) EXCEPT FOR BREACHES RELATED TO CONFIDENTIAL
INFORMATION, THE ARBITRATOR SHALL HAVE NO POWER OR AUTHORITY TO MAKE ANY AWARD
THAT PROVIDES FOR CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR EXTEND THE
TERM HEREOF; (V) THE ARBITRATOR SHALL CONTROL THE SCHEDULING SO THAT THE HEARING
IS COMPLETED NO LATER THAN 30 DAYS AFTER THE DATE OF THE DEMAND FOR ARBITRATION;
AND (VI) THE ARBITRATOR’S DECISION SHALL BE GIVEN WITHIN 5 DAYS THEREAFTER IN
SUMMARY FORM THAT STATES THE AWARD, WITHOUT WRITTEN DECISION, WHICH DECISION
SHALL FOLLOW THE PLAIN MEANING OF THIS AGREEMENT, AND IN THE EVENT OF ANY
AMBIGUITY, THE INTENT OF THE PARTIES.  JUDGMENT ON THE AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION OVER THE PARTIES. 
EACH PARTY TO THE DISPUTE SHALL BEAR ITS OWN EXPENSES ARISING OUT OF THE
ARBITRATION, EXCEPT THAT THE PARTIES SHALL SHARE THE EXPENSES OF THE FACILITIES
TO CONDUCT THE ARBITRATION AND THE FEES OF THE ARBITRATOR EQUALLY.


19.4                           INJUNCTIVE RELIEF AND SPECIFIC PERFORMANCE.


(A)          THE FOREGOING AND SECTION 22.8 BELOW NOTWITHSTANDING, EACH PARTY
SHALL HAVE THE RIGHT TO SEEK INJUNCTIVE RELIEF IN ANY PERMITTED COURT OF LAW OR
EQUITY TO PRESERVE THE STATUS QUO PENDING RESOLUTION OF THE DISPUTE AND ENFORCE
ANY DECISION RELATING TO THE RESOLUTION OF THE DISPUTE.


(B)         IF SUPPLIER MATERIALLY BREACHES ITS OBLIGATIONS WITH RESPECT TO
PLANNING FOR CUTOVER SET FORTH IN ARTICLE IV, SUPPLIER AGREES THAT FAIRPOINT
WOULD BE IRREPARABLY HARMED, AND, WITHOUT ANY ADDITIONAL FINDINGS OF IRREPARABLE
INJURY OR HARM OR OTHER CONSIDERATIONS OF PUBLIC POLICY, FAIRPOINT SHALL BE
ENTITLED TO APPLY TO A COURT OF COMPETENT JURISDICTION FOR AND, PROVIDED
FAIRPOINT FOLLOWS THE APPROPRIATE PROCEDURAL REQUIREMENTS (INCLUDING NOTICE AND
AN AFFIDAVIT THAT  FAIRPOINT HAS NOT FAILED TO PERFORM

33


--------------------------------------------------------------------------------



ITS MATERIAL OBLIGATIONS SET FORTH IN ARTICLE IV).  SUPPLIER SHALL NOT OPPOSE
THE GRANTING OF AN INJUNCTION COMPELLING SPECIFIC PERFORMANCE BY THE SUPPLIER OF
ITS OBLIGATIONS UNDER ARTICLE IV OF THIS AGREEMENT WITHOUT THE NECESSITY OF
POSTING ANY BOND OR OTHER SECURITY.

ARTICLE XX

PLANT WORK RULES AND RIGHT OF ACCESS


20.1                           COMPLIANCE.  SUBJECT TO ANY POLICIES AND
PROCEDURES PROVIDED AS SET FORTH IN ARTICLE XII ABOVE, THE EMPLOYEES,
SUBCONTRACTORS AND AGENTS OF THE PARTIES, WHILE ON THE PREMISES OF THE OTHER,
SHALL COMPLY WITH ALL REASONABLE AND CUSTOMARY PLANT RULES, REGULATIONS AND
STANDARDS FOR SECURITY WHICH ARE NOT IN VIOLATION OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT.


20.2                           ACCESS TO FACILITIES.  EACH PARTY SHALL PERMIT
REASONABLE ACCESS COMMENSURATE WITH THE REQUIREMENTS OF THE TASKS TO BE
PERFORMED DURING NORMAL WORKING HOURS TO ITS FACILITIES THAT ARE USED IN
CONNECTION WITH THE PERFORMANCE OF TRANSITION SERVICES.  NO CHARGE SHALL BE MADE
FOR SUCH VISITS.  REASONABLE PRIOR NOTICE SHALL BE GIVEN WHEN ACCESS IS
REQUIRED.


20.3                           COMPUTER MATTERS.  SUBJECT TO ANY POLICIES AND
PROCEDURES PROVIDED AS SET FORTH IN ARTICLE XII ABOVE, TO THE EXTENT THAT THE
TRANSITION SERVICES INCLUDE A PARTY’S ACCESS TO COMPUTER SUPPORT SYSTEMS OR
ELECTRONIC DATA STORAGE SYSTEMS OF THE OTHER PARTY OR ITS AFFILIATES, WHETHER
ON-SITE OR THROUGH REMOTE FACILITIES, THE ACCESSING PARTY SHALL USE SUCH
COMPUTER SUPPORT SYSTEMS SOLELY FOR THE PURPOSE OF PROVIDING OR RECEIVING
TRANSITION SERVICES.  AN ACCESSING PARTY OR ITS AFFILIATES SHALL NOT ACCESS OR
ATTEMPT TO ACCESS ANY COMPUTER SYSTEM, ELECTRONIC FILE, SOFTWARE OR OTHER
ELECTRONIC SERVICES OTHER THAN THOSE SPECIFICALLY REQUIRED TO ACCOMPLISH OR
RECEIVE THE TRANSITION SERVICES REQUIRED UNDER THIS AGREEMENT.  UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY’S PERSONNEL ACCESS ANY NETWORKS OR FACILITIES
OF THE OTHER PARTY FOR THE PURPOSE OF ACCESSING OTHER EXTERNAL NETWORKS, NOR
SHALL ANY SUCH CAPABILITIES FOR SUCH ACCESS BE PUBLISHED OR MADE KNOWN VIA ANY
MEDIUM, AS FOR EXAMPLE AND NOT BY WAY OF LIMITATION, POSTING ON BULLETIN BOARDS
OR E-MAIL.  ANY SUCH USE OR PUBLICATION SHALL BE A MATERIAL BREACH OF THIS
AGREEMENT.  NEITHER PARTY SHALL USE BACK DOORS, DATA CAPTURE ROUTINES, GAMES,
VIRUSES, WORMS OR TROJAN HORSES, AND ANY INTENTIONAL INTRODUCTION OF SUCH INTO
THE OTHER PARTY’S DATA NETWORKS SHALL BE DEEMED A MATERIAL BREACH OF THIS
AGREEMENT.  THE PARTY RECEIVING ACCESS SHALL LIMIT SUCH ACCESS TO THOSE OF ITS
EMPLOYEES WHOM THE OTHER PARTY HAS AUTHORIZED IN WRITING TO HAVE SUCH ACCESS IN
CONNECTION WITH THIS AGREEMENT OR THE APPLICABLE TRANSITION SERVICE, AND SHALL
STRICTLY FOLLOW ALL SECURITY RULES AND PROCEDURES

34


--------------------------------------------------------------------------------



FOR USE OF THE PROVIDING PARTY’S ELECTRONIC RESOURCES.  ALL USER IDENTIFICATION
NUMBERS AND PASSWORDS AND ANY INFORMATION OBTAINED AS A RESULT OF ACCESS TO AND
USE OF A PARTY’S COMPUTER AND ELECTRONIC DATA STORAGE SYSTEMS SHALL BE DEEMED TO
BE, AND SHALL BE TREATED AS, CONFIDENTIAL INFORMATION UNDER APPLICABLE
PROVISIONS OF THE CONFIDENTIALITY AGREEMENT.  EACH PARTY AGREES TO COOPERATE
WITH THE OTHER IN THE INVESTIGATION OF ANY APPARENT UNAUTHORIZED ACCESS TO A
PARTY’S COMPUTER OR ELECTRONIC DATA STORAGE SYSTEMS.

ARTICLE XXI

INSURANCE


21.1                           COVERAGE.  DURING THE TERM OF THIS AGREEMENT,
EACH PARTY SHALL OBTAIN AND MAINTAIN THE FOLLOWING INSURANCE:  (I) COMMERCIAL
GENERAL LIABILITY, INCLUDING COVERAGE FOR (A) PREMISES/OPERATIONS,
(B) INDEPENDENT CONTRACTORS, (C) PRODUCTS/COMPLETED OPERATIONS, (D) PERSONAL AND
ADVERTISING INJURY, (E) CONTRACTUAL LIABILITY AND (F) EXPLOSION, COLLAPSE AND
UNDERGROUND HAZARDS, WITH COMBINED SINGLE LIMIT OF NOT LESS THAN $5,000,000.00
EACH OCCURRENCE OR ITS EQUIVALENT; (II) WORKER’S COMPENSATION IN AMOUNTS
REQUIRED BY APPLICABLE LAW AND EMPLOYER’S LIABILITY WITH A LIMIT OF AT LEAST
$1,000,000.00 EACH ACCIDENT; AND (III) AUTOMOBILE LIABILITY INCLUDING COVERAGE
FOR OWNED/LEASED, NON-OWNED OR HIRED AUTOMOBILES WITH COMBINED SINGLE LIMIT OF
NOT LESS THAN $1,000,000.00 EACH ACCIDENT.


21.2                           SELF-INSURANCE.  WITHOUT LIMITING THE REQUIRED
COVERAGE AMOUNTS SET FORTH IN SECTION 21.1, ALL PARTIES EXPRESSLY ACKNOWLEDGE
THAT A PARTY SHALL BE DEEMED TO BE IN COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 21.2 IF IT MAINTAINS AN APPROVED SELF-INSURANCE PROGRAM PROVIDING FOR
RETENTION OF UP TO $1,000,000.00.  IF EITHER PARTY PROVIDES ANY OF THE FOREGOING
COVERAGE ON A CLAIMS-MADE BASIS, SUCH POLICY OR POLICIES SHALL BE FOR AT LEAST A
3 YEAR EXTENDED REPORTING OR DISCOVERY PERIOD.


21.3                           RATING.  UNLESS OTHERWISE AGREED, ALL INSURANCE
POLICIES SHALL BE OBTAINED AND MAINTAINED WITH COMPANIES RATED A OR BETTER BY
BEST’S KEY RATING GUIDE, AND EACH PARTY SHALL, UPON REQUEST, PROVIDE THE OTHER
PARTY WITH AN INSURANCE CERTIFICATE CONFIRMING COMPLIANCE WITH THE REQUIREMENTS
OF THIS SECTION 21.3.


21.4                           SUBROGATION.  THE PARTIES SHALL EACH OBTAIN FROM
THE INSURANCE COMPANIES PROVIDING THE COVERAGE REQUIRED BY THIS AGREEMENT, THE
PERMISSION OF SUCH INSURERS TO ALLOW SUCH PARTY TO WAIVE ALL RIGHTS OF
SUBROGATION AND SUCH PARTY DOES HEREBY WAIVE ALL RIGHTS OF SAID INSURANCE
COMPANIES TO SUBROGATION AGAINST THE OTHER PARTY, ITS AFFILIATES, SUBSIDIARIES,
ASSIGNEES, OFFICERS, DIRECTORS AND EMPLOYEES.

35


--------------------------------------------------------------------------------



21.5                           INDEMNIFICATION.  IN THE EVENT ANY PARTY FAILS TO
MAINTAIN THE REQUIRED INSURANCE COVERAGE AND A CLAIM IS MADE OR SUFFERED, SUCH
PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE OTHER PARTIES FROM ANY AND ALL
CLAIMS FOR WHICH THE REQUIRED INSURANCE WOULD HAVE PROVIDED COVERAGE.

ARTICLE XXII

MISCELLANEOUS


22.1                           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND, UNLESS OTHERWISE
PROVIDED IN THIS AGREEMENT, WILL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN
PERSON OR DISPATCHED BY ELECTRONIC FACSIMILE TRANSFER (CONFIRMED IN WRITING BY
CERTIFIED MAIL, CONCURRENTLY DISPATCHED) OR ONE BUSINESS DAY AFTER HAVING BEEN
DISPATCHED FOR NEXT-DAY DELIVERY BY A NATIONALLY-RECOGNIZED OVERNIGHT COURIER
SERVICE TO THE APPROPRIATE PARTY AT THE ADDRESS SPECIFIED BELOW:


(A)          IF TO THE BUYERS, TO:

Northern New England Telephone Operations Inc.
c/o Verizon Communications Inc.
One Verizon Way, VC22E202
Basking Ridge, NJ 07920
Facsimile: (908) 696-2172
Attn:                  Stephen E. Smith
                                                Vice President

With a copy (which shall not constitute notice) to:


DALE R. CHAMBERLAIN
ASSISTANT GENERAL COUNSEL
VERIZON COMMUNICATIONS INC.
ONE VERIZON WAY, VC 54S403
BASKING RIDGE, NJ 07920
FACSIMILE: (908) 696-2068


AND

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Facsimile:  (212) 909-6836
Attn:  Kevin M. Schmidt

36


--------------------------------------------------------------------------------



(B)         IF TO THE FAIRPOINT OR SURVIVING CORPORATION, TO:

FairPoint Communications, Inc.
521 E. Morehead St., Ste. 250
Charlotte, NC 28202
Facsimile:  704.344.1594
Attn:                Peter G. Nixon
                                                Chief Operating Officer

and

FairPoint Communications, Inc.
521 E. Morehead St., Ste. 250
Charlotte, NC 28202
Facsimilie: 704.344.1594
Attn:                    Shirley J. Linn
                                                Executive Vice President and
General Counsel


WITH A COPY TO (WHICH SHALL NOT CONSTITUTE NOTICE):


PAUL, HASTINGS, JANOFSKY & WALKER LLP
75 EAST 55TH STREET
NEW YORK, NY  10022
FACSIMILE NO.:  (212) 230-7700
ATTN:                    THOMAS E. KRUGER


(C)          IF TO SUPPLIER, TO:

Verizon Information Technologies LLC
c/o Verizon Communications Inc.
One Verizon Way, VC22E202
Basking Ridge, NJ 07920
Facsimile: (908) 696-2172
Attn:                  Stephen E. Smith
                                                Vice President

With a copy (which shall not constitute notice) to:

Dale R. Chamberlain
Assistant General Counsel
Verizon Communications Inc.
One Verizon Way, VC 54S403
Basking Ridge, NJ 07920
Facsimile: (908) 696-2068

37


--------------------------------------------------------------------------------


and

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Facsimile:  (212) 909-6836
Attn:  Kevin M. Schmidt

or to such other address or addresses as such party may, from time to time,
designate by like notice.


22.2                           ASSIGNMENT; EXCLUSIVITY.  THE BUYERS, FAIRPOINT,
SURVIVING CORPORATION AND THEIR AFFILIATES SHALL NOT ASSIGN ANY OF THEIR RIGHTS
OR OBLIGATIONS UNDER THIS AGREEMENT (BY ASSIGNMENT, OPERATION OF LAW, MERGER OR
OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF SUPPLIER, WHICH MAY BE WITHHELD
IN ITS SOLE DISCRETION, AND ANY SUCH PROHIBITED ASSIGNMENT SHALL BE NULL AND
VOID; PROVIDED, HOWEVER, THAT (I) BUYERS AND FAIRPOINT MAY, WITHOUT THE CONSENT
OF SUPPLIER, (A) ASSIGN ANY OF THEIR RIGHTS AND OBLIGATIONS, IN WHOLE OR IN
PART, HEREUNDER TO ANY AFFILIATE OF BUYERS CONTROLLED, DIRECTLY OR INDIRECTLY,
BY FAIRPOINT (IT BEING AGREED THAT ANY SUCH ASSIGNMENT SHALL NOT RELIEVE BUYERS
OR FAIRPOINT FROM THEIR RESPECTIVE OBLIGATIONS HEREUNDER) AND (B) COLLATERALLY
ASSIGN, IN WHOLE OR IN PART, ANY OF THEIR RIGHTS HEREUNDER AS SECURITY TO ONE OR
MORE LENDERS; PROVIDED THAT SUCH LENDERS AGREE TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT.  THE SUPPLIER MAY ASSIGN ANY OF ITS RIGHTS AND OBLIGATIONS TO AN
AFFILIATE OR AFFILIATES OF SUPPLIER WITHOUT THE CONSENT OF BUYERS, FAIRPOINT OR
SURVIVING CORPORATION (IT BEING AGREED THAT, ANY SUCH ASSIGNMENT SHALL NOT
RELIEVE SUPPLIER OF ITS OBLIGATIONS HEREUNDER).  THIS AGREEMENT SHALL BE BINDING
ON, AND INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS.


22.3                           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A SUBSEQUENT WRITING SIGNED BY AUTHORIZED REPRESENTATIVES OF
ALL PARTIES.


22.4                           HEADINGS/CAPTIONS.  THE HEADINGS AND CAPTIONS SET
FORTH IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED AS
PART OF THIS AGREEMENT NOR AS IN ANY WAY LIMITING OR AMPLIFYING THE TERMS AND
PROVISIONS HEREOF.


22.5                           ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH
ITS SCHEDULES), THE DISTRIBUTION AGREEMENT AND THE MERGER AGREEMENT SUPERSEDE
AND REVOKE ANY PRIOR

38


--------------------------------------------------------------------------------



DISCUSSIONS AND REPRESENTATIONS, OTHER AGREEMENTS, TERM SHEETS, COMMITMENTS,
ARRANGEMENTS OR UNDERSTANDINGS OF ANY SORT WHATSOEVER, WHETHER WRITTEN OR ORAL,
THAT MAY HAVE BEEN MADE OR ENTERED INTO BY THE PARTIES RELATING TO THE MATTERS
CONTEMPLATED HEREBY; PROVIDED, THAT IF THERE IS A CONFLICT BETWEEN THE
PROVISIONS OF THE DISTRIBUTION AGREEMENT, THE MERGER AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL.


22.6                           WAIVER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT, NEITHER THE FAILURE NOR ANY DELAY ON THE PART OF ANY PARTY TO
EXERCISE ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OR WAIVER OF ANY SUCH RIGHT,
POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE AVAILABLE TO EACH PARTY AT LAW
OR IN EQUITY.


22.7                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, ANY OR ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


22.8                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (EXCEPT
THAT NO EFFECT SHALL BE GIVEN TO ANY CONFLICTS OF LAW PRINCIPLES OF THE STATE OF
NEW YORK THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION).  THE PARTIES IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE COURT OR ANY FEDERAL COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK FOR PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING TO ENFORCE THE PROVISIONS OF ARTICLE XIX OR ANY ARBITRATION AWARD
UNDER ARTICLE XIX.  THE PARTIES AGREE THAT SERVICE OF PROCESS, SUMMONS OR NOTICE
OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
IN SECTION 21.1 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING IN NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION AS SET FORTH ABOVE IN THE IMMEDIATELY PRECEDING SENTENCE.  THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENT ENTERED
INTO IN CONNECTION THEREWITH AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.  IN
THE EVENT OF ANY BREACH OF THE PROVISIONS OF THIS AGREEMENT, THE NON-BREACHING
PARTY SHALL BE ENTITLED TO SEEK EQUITABLE RELIEF, INCLUDING IN THE FORM OF
INJUNCTIONS AND ORDERS FOR SPECIFIC PERFORMANCE, WHERE THE APPLICABLE LEGAL
STANDARDS FOR SUCH RELIEF IN SUCH COURTS ARE MET, IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO THE NON-BREACHING PARTY WITH RESPECT THERETO AT LAW OR IN
EQUITY.

39


--------------------------------------------------------------------------------



22.9                           FURTHER ASSURANCES.  FROM TIME TO TIME AFTER THE
CLOSING DATE, AS AND WHEN REQUESTED BY ONE OF THE PARTIES, THE OTHER PARTIES
WILL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO EXECUTE AND DELIVER, OR CAUSE
TO BE EXECUTED AND DELIVERED, ALL SUCH DOCUMENTS AND INSTRUMENTS AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE, IN THE REASONABLE OPINION OF COUNSEL FOR
SUPPLIER AND THE BUYERS, TO PROVIDE OR RECEIVE THE SERVICES OR PERFORM THE
OBLIGATIONS CONTEMPLATED BY THIS AGREEMENT.


22.10                     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS
DETERMINED TO BE INVALID, ILLEGAL OR UNENFORCEABLE BY ANY GOVERNMENTAL
AUTHORITY, THE REMAINING PROVISIONS OF THIS AGREEMENT TO THE EXTENT PERMITTED BY
LAW SHALL REMAIN IN FULL FORCE AND EFFECT PROVIDED THAT THE ESSENTIAL TERMS AND
CONDITIONS OF THIS AGREEMENT FOR BOTH PARTIES REMAIN VALID, BINDING AND
ENFORCEABLE AND PROVIDED THAT THE ECONOMIC AND LEGAL SUBSTANCE OF THE
TRANSACTIONS CONTEMPLATED IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO
ANY PARTY.  IN THE EVENT OF ANY SUCH DETERMINATION, THE PARTIES AGREE TO
NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT TO FULFILL, AS CLOSELY AS
POSSIBLE, THE ORIGINAL INTENTS AND PURPOSES HEREOF.  TO THE EXTENT PERMITTED BY
LAW, THE PARTIES HEREBY TO THE SAME EXTENT WAIVE ANY PROVISION OF LAW THAT
RENDERS ANY PROVISION HEREOF PROHIBITED OR UNENFORCEABLE IN ANY RESPECT.


22.11                     NO THIRD-PARTY BENEFICIARY.  NOTHING HEREIN EXPRESSED
OR IMPLIED IS INTENDED TO CONFER UPON ANY PERSON, OTHER THAN THE PARTIES AND
THEIR RESPECTIVE PERMITTED ASSIGNEES, ANY RIGHT, OBLIGATIONS OR LIABILITIES
UNDER OR BY REASON OF THIS AGREEMENT; PROVIDED HOWEVER, THAT NOTWITHSTANDING THE
FOREGOING, EACH SUBSIDIARY OF THE SURVIVING CORPORATION WHICH ENGAGES IN THE
SPINCO BUSINESS AS CONDUCTED ON THE CLOSING DATE AS A SUCCESSOR TO ONE OR MORE
OF THE CONTRIBUTING COMPANIES IN WHOLE OR IN PART IS AN INTENDED THIRD-PARTY
BENEFICIARY.


22.12                     INDEPENDENT CONTRACTOR.  THE PARTIES HERETO UNDERSTAND
AND AGREE THAT THIS AGREEMENT DOES NOT MAKE ANY OF THEM AN AGENT OR LEGAL
REPRESENTATIVE OF ANY OTHER FOR ANY PURPOSE WHATEVER.  NO PARTY IS GRANTED, BY
THIS AGREEMENT OR OTHERWISE, ANY RIGHT OR AUTHORITY TO ASSUME OR CREATE ANY
OBLIGATION OR RESPONSIBILITY, EXPRESS OR IMPLIED, ON BEHALF OF OR IN THE NAME OF
ANY OTHER PARTY OR TO BIND ANY OTHER PARTY IN ANY MANNER WHATSOEVER.  THE
PARTIES EXPRESSLY ACKNOWLEDGE (I) THAT SUPPLIER AND ITS AFFILIATES ARE
INDEPENDENT CONTRACTORS WITH RESPECT TO THE BUYERS AND THEIR AFFILIATES IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITATION, THE PROVISION OF TRANSITION SERVICES
AND (II) THE PARTIES ARE NOT PARTNERS, JOINT VENTURERS, EMPLOYEES OR AGENTS OF
OR WITH EACH OTHER.


22.13                     GOVERNING PROVISIONS.  TO THE EXTENT THAT ANY OF THE
PROVISIONS, TERMS OR CONDITIONS SET FORTH IN THIS AGREEMENT ARE INCONSISTENT OR
CONFLICT WITH ANY SPECIFIC PROVISIONS OR DESCRIPTIONS SET FORTH IN ANY SCHEDULE
TO THIS AGREEMENT, THE PROVISIONS OF

40


--------------------------------------------------------------------------------



THE SCHEDULE SHALL GOVERN AND CONTROL, PROVIDED, THAT IF THE PROVISIONS OF ANY
SCHEDULE ARE INCONSISTENT WITH THE PROVISIONS OF SECTION 3.1 OR 3.2 OF THIS
AGREEMENT, THEN SECTION 3.1 OR 3.2 SHALL CONTROL.  IF THE PROVISIONS OF THE
“GENERAL PROVISIONS AND SELECT DEFINITIONS” OF THE SCHEDULE A, SCHEDULE C AND
SCHEDULE D, ARE INCONSISTENT WITH OR CONFLICT WITH ANY SPECIFIC TRANSITION
SERVICE DESCRIPTION SUBSECTION OF SCHEDULE A, SCHEDULE C OR SCHEDULE D, THEN
SUCH “GENERAL PROVISIONS AND SELECT DEFINITIONS” SHALL CONTROL.


22.14                     FORCE MAJEURE.  IF PERFORMANCE OF ANY TRANSITION
SERVICE OR OTHER OBLIGATION UNDER THIS AGREEMENT IS PREVENTED, RESTRICTED,
INTERRUPTED OR INTERFERED WITH BY REASON OF ACTS OF GOD, WARS, REVOLUTION, CIVIL
COMMOTION, ACTS OF PUBLIC ENEMY, EMBARGO, ACTS OF GOVERNMENT IN ITS SOVEREIGN
CAPACITY, LABOR DIFFICULTIES, INCLUDING, WITHOUT LIMITATION, STRIKES, SLOWDOWNS,
PICKETING OR BOYCOTTS, COMMUNICATION LINE FAILURES, POWER FAILURES, OR ANY OTHER
CIRCUMSTANCES BEYOND THE REASONABLE CONTROL AND NOT INVOLVING ANY WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE PARTY SEEKING RELIEF UNDER THIS SECTION
21.14 OR ITS AFFILIATES (EACH, A “FORCE MAJEURE EVENT”), SUCH PARTY UPON GIVING
PROMPT NOTICE TO THE OTHER, SHALL BE EXCUSED FROM SUCH PERFORMANCE ON A
DAY-TO-DAY BASIS DURING THE CONTINUANCE OF SUCH PREVENTION, RESTRICTION OR
INTERFERENCE, PROVIDED, HOWEVER, THAT SUCH PARTY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO AVOID OR REMOVE SUCH CAUSES OF NONPERFORMANCE AND SHALL
PROCEED IMMEDIATELY WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT
WHENEVER SUCH CAUSES ARE REMOVED OR CEASE; PROVIDED FURTHER, HOWEVER, THAT,
EXCEPT AS PROVIDED IN ARTICLE XIV, IN NO EVENT SHALL ANY OF THE FOREGOING RESULT
IN AN EXTENSION OF THE TERM OF THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, SUPPLIER SHALL MAKE AVAILABLE TO FAIRPOINT AND BUYERS ANY
BUSINESS CONTINUITY AND DISASTER RECOVERY SERVICES THAT SUPPLIER HAS IN PLACE
FOR ITS OWN OPERATIONS ON AN EQUAL BASIS AS SUPPLIER MAKES SUCH BUSINESS
CONTINUITY AND DISASTER RECOVERY SERVICES AVAILABLE TO ITS OWN OPERATIONS
SIMILARLY AFFECTED BY SUCH FORCE MAJEURE EVENT.  NOTWITHSTANDING THE FOREGOING,
IF SUPPLIER’S PERFORMANCE IS EXCUSED BY A FORCE MAJEURE EVENT, AND SUPPLIER
FAILS TO RESUME FULL PERFORMANCE OF ALL ITS OBLIGATIONS HEREUNDER WITHIN 10
BUSINESS DAYS OF THE ONSET OF THE FORCE MAJEURE EVENT, THE BUYERS OR FAIRPOINT
MAY TERMINATE THIS AGREEMENT WITHOUT PENALTY OR OTHER LIABILITY WHATSOEVER
(OTHER THAN FOR TRANSITION SERVICES PREVIOUSLY RENDERED), IN WHOLE OR IN PART,
IMMEDIATELY UPON WRITTEN NOTICE TO SUPPLIER.  FURTHERMORE, IF EITHER PARTY DOES
NOT PERFORM ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF A FORCE MAJEURE
EVENT, AND THE OTHER PARTY’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER ARE
CONDITIONED UPON THE FIRST PARTY’S PERFORMANCE, THEN NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, THE PARTY’S PERFORMANCE WILL BE EXCUSED UNTIL
SUCH TIME AS THE FIRST PARTY HAS PERFORMED THOSE OBLIGATIONS PREVENTED BY THE
FORCE MAJEURE EVENT.


22.15                     CONFIDENTIALITY.  FOR ALL PURPOSES OF THIS SECTION
22.15, CONFIDENTIAL INFORMATION OF BUYERS SHALL BE DEEMED CONFIDENTIAL
INFORMATION OF FAIRPOINT, AND CONFIDENTIAL INFORMATION OF FAIRPOINT SHALL BE
DEEMED CONFIDENTIAL INFORMATION OF

41


--------------------------------------------------------------------------------



BUYERS. FOR PURPOSES OF THIS AGREEMENT, CONFIDENTIAL INFORMATION OF
BUYERS/FAIRPOINT SHALL MEAN (I) THE CUSTOMER DATA (AS THAT TERM IS DEFINED IN
THE INTELLECTUAL PROPERTY AGREEMENT) AND ANY UPDATES THERETO PROVIDED BY BUYERS
OR FAIRPOINT TO SUPPLIER OR ANY OF ITS AFFILIATES PURSUANT TO THIS AGREEMENT,
(II) NON-PUBLIC, NON-TECHNICAL INFORMATION BASED ON CUSTOMER DATA CREATED BY
SUPPLIER IN THE PERFORMANCE OF TRANSITION SERVICES PURSUANT TO THIS AGREEMENT,
AND (III) NON-PUBLIC, NON-TECHNICAL BUSINESS INFORMATION RELATED TO CUTOVER AS
DISCLOSED BY BUYER OR FAIRPOINT PURSUANT TO SECTION 4.1.  FOR PURPOSES OF THIS
AGREEMENT, CONFIDENTIAL INFORMATION OF SUPPLIER SHALL MEAN (I) LICENSED
INTELLECTUAL PROPERTY, (II) ANY TECHNICAL INFORMATION PROVIDED TO BUYER OR
FAIRPOINT OR ANY OF THEIR AFFILIATES BY SUPPLIER OR ANY OF ITS AFFILIATES
PURSUANT TO THIS AGREEMENT, AND (III) ANY INFORMATION PROVIDED TO BUYER,
FAIRPOINT OR ANY OF THEIR AFFILIATES OR CONTRACTORS BY SUPPLIER OR ANY OF ITS
AFFILIATES PURSUANT TO SECTION 4.1, INCLUDING, BUT NOT LIMITED TO, TECHNICAL
INFORMATION, DATA FORMATS, SOFTWARE, DOCUMENTATION, AND SOFTWARE SCRIPTS.


(A)          OBLIGATIONS

FairPoint and Supplier will each refrain from disclosure of Confidential
Information of the other party to any Person not authorized by the other party
and will use the Confidential Information of the other party solely for the
performance of or use of Transition Services; it being understood and agreed
that each party will use the same level of care (including both facility
physical security and electronic security) to prevent unauthorized disclosure
and/or use by third parties of the Confidential Information of the other party
as it employs to avoid unauthorized disclosure or use of its own information of
a similar nature, but in no event less than a reasonable standard of care. 
Notwithstanding the foregoing obligations (but subject to compliance with law)
the parties may disclose to and permit use of the Confidential Information of
the other party by their respective legal counsel, auditors, contractors and
subcontractors where: (i) such disclosure and use is reasonably necessary; and
(ii) such auditors, contractors and subcontractors are bound by obligations of
confidentiality, non-disclosure and other terms as restrictive in scope as those
set forth in this Section 22.15.


(B)         EXCLUSIONS

Notwithstanding the foregoing, this Section 22.15 shall not apply to any
information which Supplier or FairPoint can demonstrate was or is:  (a) at the
time of disclosure to it, in the public domain; (b) after disclosure to it,
published or otherwise becomes part of the public domain through no fault of the
receiving party; (c) received after disclosure to it from a third party, who had
a lawful right to and, without a breach of duty owed to the disclosing party,
without any restriction on use or disclosure; or (d) independently developed by
or for the receiving party without reference to or use of the Confidential

42


--------------------------------------------------------------------------------


Information of the disclosing party.  Further, either party may disclose the
other party’s Confidential Information to the extent required by law or order of
a court or governmental agency.  However, in the event of disclosure pursuant to
an order of a court or governmental agency, and subject to compliance with law
or such order of a court or governmental agency, the recipient of such
Confidential Information shall give the disclosing party prompt notice to permit
the disclosing party an opportunity, if available, to obtain a protective order
or otherwise protect the confidentiality of such information, all at the
disclosing party’s cost and expense.


(C)          OWNERSHIP

All Confidential Information of a party or a designated group shall remain the
exclusive property of the disclosing party and the disclosure shall not grant
any express or implied interest in the other party or its subcontractors to such
Confidential Information.  Upon written request by a party at any time and
without regard to the default status of the parties under this Agreement, the
other party shall promptly return to the disclosing party the Confidential
Information in the format as it exists on the date of the request.


(D)         LOSS OF OR UNAUTHORIZED ACCESS TO CONFIDENTIAL INFORMATION

Each of Supplier and FairPoint shall promptly notify the other party in writing
if it becomes aware of any disclosure or use in violation of this Agreement of
the other party’s Confidential Information that is in such party’s or an
Affiliate’s or subcontractor’s possession.


(E)          DATA PRIVACY

FairPoint shall be and remain the controller of Confidential Information of the
Buyer for purposes of all applicable laws relating to data privacy, personal
data, transborder data flow and data protection (collectively, the “Privacy
Laws”), with rights to determine the purposes for which Confidential Information
of Buyer is processed, and nothing in this Agreement will restrict or limit in
any way FairPoint’s rights or obligations as owner and/or controller of
Confidential Information of Buyer for such purposes.

43


--------------------------------------------------------------------------------



(F)            LIMITATION

The obligations of this Section 22.15 (a) will apply after the Effective Date to
any Confidential Information disclosed to the receiving party after the
Effective Date and (b) will continue and must be maintained with respect to
Confidential Information for a period: (i) in the case of Personally
Identifiable Information or software (including software scripts and data
formats), in perpetuity, and (ii) in the case of all other Confidential
Information, except as otherwise set forth in the Merger Agreement, the
Distribution Agreement or Intellectual Property Agreement, for a period of [ten]
years from receipt.

Personally Identifiable Information means personally identifiable information
included in Customer Data.  Personally Identifiable Information may include
social security numbers, personal credit histories, personal financial
information and employment records.

44


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties, acting through their duly authorized
representatives, have caused this Agreement to be duly executed and delivered as
of the date first above written.

VERIZON INFORMATION
TECHNOLOGIES LLC.

 

 

 

 

By:

/s/ Jack M. Farris

 

 

Name: Jack M. Farris

 

 

Title: Vice President

 

 

 

 

 

 

 

FAIRPOINT COMMUNICATIONS,
INC.

 

 

 

By:

/s/ Eugene B. Johnson

 

 

Name: Eugene B. Johnson

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

NORTHERN NEW ENGLAND
TELEPHONE OPERATIONS INC.

 

 

 

 

By:

/s/ Stephen E. Smith

 

 

Name: Stephen E. Smith

 

 

Title: Vice President

 

 

 

 

 

 

 

ENHANCED COMMUNICATIONS OF
NORTHERN NEW ENGLAND INC.

 

 

 

 

By:

/s/ Stephen E. Smith

 

 

Name: Stephen E. Smith

 

 

Title: Vice President

 

45


--------------------------------------------------------------------------------